Exhibit 10.1
 
 
NORTEL NETWORKS TECHNOLOGY CORPORATION
AND
CIENA CANADA, INC.
 
LEASE
 
Premises: Lab #10, Nortel Carling Campus, 3500 Carling Avenue, Ottawa, Ontario
Date: March 19, 2010
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
Article 1. Basic Terms and Definitions
    1    
Article 2. Demise; Rent
    5    
Article 3. Use
    7    
Article 4. Condition of the Premises
    8    
Article 5. Tenant’s Work/Alterations
    8    
Article 6. Real Estate Taxes
    10    
Article 7. Expenses
    11    
Article 8. Electricity — Direct
    12    
Article 9. Services
    13    
Article 10. Maintenance and Repairs
    16    
Article 11. Laws
    16    
Article 12. Subordination; Estoppel Certificates
    17    
Article 13. Insurance
    18    
Article 14. Casualty
    20    
Article 15. Expropriation or Condemnation
    21    
Article 16. Environmental Matters
    21    
Article 17. Assignment and Subletting
    22    
Article 18. Access
    24    
Article 19. Default
    25    
Article 20. Remedies
    26    
Article 21. Security
    28    
Article 22. Broker
    30    
Article 23. Notices
    30    
Article 24. Representations and Liability
    30    
Article 25. End of Term
    32    
Article 26. Tenant’s Self-Help Remedy
    33    
Article 27. Early Termination by Landlord
    37    
Article 28. Miscellaneous
    38    

i



--------------------------------------------------------------------------------



 



               
Exhibit “A” The Carling Campus and the Premises
       
Exhibit “B” Landlord’s Regulations
       
Exhibit “C” Building Services Matrix
       
Exhibit “D” Standby Letter of Credit
       
Exhibit “E” Termination Fee Reduction Schedule
       
Exhibit “F” Closing and Escrow Agreement — Carling
       

ii



--------------------------------------------------------------------------------



 



LEASE
          REAL ESTATE LEASE (“Lease”) dated March 19, 2010, between NORTEL
NETWORKS TECHNOLOGY CORPORATION (“Landlord”) and CIENA CANADA, INC. (“Tenant”)
          WHEREAS, Tenant and its affiliates have purchased the ‘Metro Ethernet
Networks’ business of Landlord and certain of its affiliates (the “MEN
Business”) identified in an Amended and Restated Asset Sale Agreement (the
“ASA”) dated as of November 24, 2009, which transaction is being completed as of
the date hereof (the “Closing Date”);
          WHEREAS, Landlord is one of the entities granted certain initial
creditor protection in an application for protection under the Companies’
Creditors Arrangement Act (the “CCAA”) pursuant to an order issued by the
Ontario Superior Court of Justice (the “Canadian Court”) dated January 14, 2009
(the “Initial Order”), which also appointed Ernst & Young Inc. as “Monitor” in
connection with the CCAA Cases (defined below) and was extended by further order
of the Canadian Court from time to time, most recently on July 30, 2009, as the
same may be amended, extended, restated or replaced from time to time by the
Canadian Court (the proceedings commenced by such application, the “CCAA
Cases”);
          WHEREAS, on December 2, 2009, the Canadian Court in the CCAA Cases
issued that certain Approval and Vesting Order authorizing the transactions
contemplated in the ASA, including, without limitation, the entering into of
this Lease (the “Order”);
          WHEREAS, Landlord proposes to lease the Premises, as defined below,
and the Additional Premises as defined in the Additional Premises Lease to
Tenant, and Tenant proposes to lease the Premises from Landlord upon the terms
and conditions hereinafter set forth and the Additional Premises upon the terms
and conditions set forth in the Additional Premises Lease.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          Article 1. Basic Terms and Definitions
     Section 1.1 “Additional Premises” means the premises in the Carling Campus
leased by Tenant from Landlord under the Additional Premises Lease.
     Section 1.2 “Additional Premises Lease” means the lease agreement between
Landlord and Tenant dated as of the date of this Lease in respect of the
Additional Premises, as same may be amended, restated or extended from time to
time.
     Section 1.3 “Additional Rent” has the meaning set forth in Section 2.3.
     Section 1.4 “Authority” has the meaning set forth in Section 11.1.
     Section 1.5 “Building Services” means the services to be provided by
Landlord to the Premises or otherwise for the benefit of Tenant as listed in the
“Services Matrix” set out in Exhibit “C” attached hereto.

1



--------------------------------------------------------------------------------



 



     Section 1.6 “Base Rate” has the meaning set forth in Section 20.1(e).
     Section 1.7 “Building” means the building identified as the “Lab 10”
building within the Carling Campus within which the Premises are situate.
     Section 1.8 “Building Standard” means the standard of quality to which the
Premises and the Carling Campus have been constructed, maintained, repaired and
operated by Landlord typically prior to the Commencement Date, and the typical
Operating Expenses which would be expected to be incurred and expended by
Landlord in connection with such maintenance and operation of the Premises and
the Carling Campus as a multi-tenant commercial office campus.
     Section 1.9 “Building Systems” means the utility, heating, ventilation,
air-conditioning, mechanical, electrical, plumbing, life safety, security, storm
and sanitary drainage systems and other facilities of the Premises and the
Carling Campus, as the same exist as at the Commencement Date and as may be
modified by Landlord in its sole discretion from time to time, provided that
such modifications do not adversely affect the maintenance and operation of the
Building in accordance with the Building Standard in any material manner.
     Section 1.10 “Business Day” means a day on which the banks are opened for
business (Saturdays, Sundays, statutory and civic holidays excluded) in Ottawa,
Ontario, Canada.
     Section 1.11 “Carling Campus” means the buildings, facilities and
improvements on the owned and leased parts of the lands forming part of the
“Nortel Carling Campus,” municipally known as 3500 Carling Avenue, Ottawa,
Ontario existing as at the Commencement Date of this Lease, as illustrated on
Exhibit “A” attached hereto, as may be modified by Landlord in its sole
discretion from time to time, provided that such modifications do not adversely
affect the maintenance and operation of the Carling Campus in accordance with
Building Standard in any material manner.
     Section 1.12 “Carling Works” has the meaning set forth in Section 4.2.
     Section 1.13 “Commencement Date” means the Closing Date, as defined in the
ASA.
     Section 1.14 “Common Areas” means all parts of the lands, areas,
facilities, improvements, systems, equipment, and installations in, upon or
forming part of the Carling Campus which, from time to time are not used
exclusively by other occupants of the Carling Campus and includes pedestrian
sidewalks, driveways (including, without limitation, the ring road circling the
Carling Campus) parking areas, public or shared corridors, including without
limitation, the pedestrian traffic tunnel between the Lab 2 Building and the Lab
10 Building, stairways and elevators, loading and dock areas, truck courses, and
Building Systems provided, utilized or available for the occupants of the
Carling Campus, their employees, customers and others or for general use and
enjoyment, as the same exist as at the Commencement Date and as may be modified
by Landlord in its sole discretion from time to time, provided that such
modifications do not adversely affect the maintenance and operation of the
Common Areas in accordance with the Building Standard in any material manner.
     Section 1.15 “Consolidation Works” has the meaning set forth in
Section 2.1.

2



--------------------------------------------------------------------------------



 



     Section 1.16 “Default” has the meaning set forth in Section 19.1.
     Section 1.17 “Default Rate” has the meaning set forth in Section 20.6.
     Section 1.18 “Early Termination Fee” and “Early Termination Right” have the
respective meanings set forth in Section 27.1.
     Section 1.19 “Escrow Agreement” means the “Closing and Escrow Agreement —
Carling” to be entered into between the parties concurrently with the Lease in
substantially the form set out in Exhibit “F” hereto.
     Section 1.20 “Expenses” has the meaning set forth in Section 7.1.
     Section 1.21 “Fixed Rent” has the meaning set forth in Section 2.1.
     Section 1.22 “GST” means the goods and services tax imposed on Rent under
the Excise Tax Act, and any additional, supplemental, replacement, amended, or
harmonized tax levied upon the Rent from time to time.
     Section 1.23 “Interim License” has the meaning set forth in Section 2.1.
     Section 1.24 “Laws” has the meaning set forth in Section 11.1.
     Section 1.25 “Landlord’s Regulations” has the meaning set forth in
Section 3.3.
     Section 1.26 “Material Interruption” has the meaning set forth in
Section 26.1.
     Section 1.27 “Mortgagee” has the meaning set forth in Section 12.1.
     Section 1.28 “Mortgages” has the meaning set forth in Section 12.1.
     Section 1.29 “Notice Address” means:

  (a)   for Landlord:         Nortel Networks Technology Corporation

         
 
  c/o Nortel Networks   c/o Nortel Networks
 
  GMS 991-01-A10   5945 Airport Road, Suite 360
 
  2221 Lakeside Boulevard   Mississauga, Ontario,
 
  Richardson, Texas 75082   Canada L4V 1R9
 
  Attention: Real Estate Group   Attention: Real Estate Group
 
  Facsimile: (972) 684-3868   (Richardson Tx)

3



--------------------------------------------------------------------------------



 



         
(b)
  for Tenant:   with a copy to:
 
     
 
  Ciena Canada Inc.   Ciena Corporation
 
  c/o Ciena Corporation   1201 Winterson Road
 
  1201 Winterson Road   Linthicum, MD
 
  Linthicum, MD   21090 USA
 
  21090 USA   Fax: 1-410-981-7651
 
  Fax: 1-410-865-8001   Attention: Director, Facilities
 
  Attention: General Counsel   (Real Estate)

     Section 1.30 “Operating Expense Contribution” has the meaning set forth in
Section 2.3.
     Section 1.31 “Permitted Uses” has the meaning set forth in Section 3.1.
     Section 1.32 “Premises” means the whole of the “Lab 10” Building in the
Carling Campus having a deemed area for all purposes under this Lease of 265,000
square feet of Rentable Area and the lands used in connection with such Lab 10
Building (the “Lands”) shown outlined in thick black on Exhibit “A” to this
Lease. The Premises include any fixtures and improvements in the Premises on the
Commencement Date, and any other fixtures and improvements installed in the
Premises by or on behalf of Tenant or by Landlord after the Commencement Date
(in each case excluding Tenant’s Property).
     Section 1.33 “Rent” has the meaning set forth in Section 2.3.
     Section 1.34 “Rentable Area” has the meaning set forth in Section 2.2.
     Section 1.35 “Security” means an amount equivalent to a total of three
(3) month’s Rent, to be adjusted as such amounts are applied by Landlord where
permitted by the terms of this Lease to ensure it continues to represent three
(3) month’s Rent at all times through the Term.
     Section 1.36 “Taxes” means all taxes, rates, duties and assessments
whatsoever, whether municipal, provincial, parliamentary or otherwise, now
charged or hereafter to be charged upon the Premises, the Lands, the Building,
the Carling Campus or any part or parts thereof or upon Landlord in respect
thereof, including school taxes, municipal taxes and taxes for local
improvements or works assessed against the Carling Campus, including any
interest and penalties related thereto.
     Section 1.37 “Tenant’s Property” means Tenant’s trade fixtures, furniture,
furnishings, fittings, equipment, apparatus, appliances and other articles of
personal property. Tenant’s Property includes any Transferred Tenant’s Property.
     Section 1.38 “Tenant’s Share” means that percentage of total Expenses for
the Carling Campus determined by the fraction having as the numerator the
Rentable Area of the Premises and as the denominator, the Rentable Area of the
occupied portions of the Carling Campus.
     Section 1.39 “Tenant’s Work” has the meaning set forth in Section 5.2.

4



--------------------------------------------------------------------------------



 



     Section 1.40 “Term” means the period commencing on the Commencement Date
and ending on the date (the “Expiration Date”) which is the earlier of (i) the
last day of the month in which occurs the tenth (10th) anniversary of the day
immediately preceding the Commencement Date (“Fixed Expiration Date”), and
(ii) the date the term of this Lease is terminated by Landlord pursuant to
Section 27.1 (“Early Termination Date”), and (iii) the date the term of this
Lease is otherwise terminated under the provisions of this Lease (“Earlier
Expiration Date”).
     Section 1.41 “Transferred Tenant’s Property” means Landlord’s former trade
fixtures, furniture, furnishings, fittings, equipment, apparatus, appliances and
other articles of personal property located at the Premises and used primarily
in connection with the MEN Business divested pursuant to the ASA in accordance
with the terms thereof.
     Section 1.42 “Unavoidable Delay” has the meaning set forth in Section 24.8.
     Section 1.43 Certain Definitions. Any reference in this Lease to (a) “legal
action”, includes any suit, proceeding or other legal, arbitration or
administrative process, (b) “person”, includes any individual or entity, and (c)
“this Lease”, includes Landlord’s Regulations and the Exhibits to this Lease.
Any capitalized terms used and not otherwise defined in this Lease shall, if
defined in the ASA, have the meanings ascribed to such terms in the ASA.
          Article 2. Demise; Rent
     Section 2.1 Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the Term, at the Rent and on the other terms and
conditions of this Lease. The use and occupation by Tenant of the Premises
includes the non-exclusive right of Tenant and Persons having business with
Tenant, in common with Landlord, its other tenants, subtenants and all others
entitled or permitted by Landlord to the use of such parts of the Common Areas
as may be designated by Landlord from time to time as being available for
general use by tenants and other occupants of the Carling Campus and customers
and visitors thereto. Pending the completion of any relocation, demising and
consolidation works by Landlord in respect of the Transferred Employees and
Transferred Tenant Property into the Premises (the “Consolidation Works”),
Landlord grants to Tenant and the Transferred Employees a non-exclusive license
to access, occupy and operate within the existing spaces and locations occupied
by the Business in the Campus as at the Commencement Date in the same manner as
was the case prior to the Commencement Date (the “Interim License”). The Interim
License shall expire and cease to have force and effect upon completion of the
Consolidation Works.
     Section 2.2 Beginning on the Commencement Date, and in each year of the
Term, Tenant shall pay to Landlord without demand, and without any set-off or
deduction whatsoever, as rental for the Premises and for the non-exclusive use
of the Common Areas, the fixed rent (the “Fixed Rent”), which is hereby set at
[*] per annum ([*] per month) plus GST calculated at the rate of [*] per square
foot of rentable area per annum, based upon the area of the Premises having a
total deemed rentable area of 265,000 sq. ft. (“Rentable Area”).
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



          The Fixed Rent shall be paid in equal monthly installments, in
advance, on the first day of each calendar month during the Term, except that on
the first day of the month following the Commencement Date, Tenant shall pay
Landlord the full monthly installment of the Rent due for such month along with
the Rent for the period between the Commencement Date and the last day of the
month in which the Commencement Date occurs on a per diem basis (such amount
being agreed by the parties to be [*]), to be applied to the first installments
of Rent due under this Lease. If the Commencement Date or the last day of the
Term or such earlier date as the Lease may be terminated is not the first day of
a month, the Fixed Rent for the month in which such date occurs shall be
apportioned according to the number of days in that month.
     Section 2.3 Tenant covenants to pay at the same time and in the same manner
as Fixed Rent, Tenant’s Share of Expenses subject to the proviso that Tenant’s
share of Expenses for the first year of the Term shall be [*] per square foot of
Rentable Area of the Premises per annum ([*], payable in monthly installments of
[*]) plus GST. On the first anniversary of the Commencement Date, and every
anniversary thereafter during the Term, Tenant’s share of Expenses shall be
increased by [*] per annum, and each such increased amount shall represent
Tenant’s share of Expenses for that applicable year (herein called the
“Operating Expense Contribution”). It is the intention of the parties that
Tenant’s Operating Expense Contribution constitute a “gross rental” amount in
respect of the Expenses that Tenant is responsible for and that Tenant shall not
be responsible for any other Expenses of Landlord whatsoever over and above
Tenant’s Operating Expense Contribution other than those expressly set forth in
this Lease as being the responsibility of Tenant.
          Tenant further covenants to pay as additional rent the following sums
to Landlord under this Lease (other than Fixed Rent and Operating Expense
Contribution) (herein called “Additional Rent”, and together with the Fixed Rent
and the Operating Expense Contribution, collectively called “Rent”)
          (a) GST on Rent;
          (b) all fees and management or administrative costs of Landlord
expressly stipulated in this Lease to be payable by Tenant over and above
Operating Expense Contribution;
          (c) the cost of Landlord’s consent to, review and supervision of in
respect of any Tenant’s Works which require the consent of Landlord under the
terms of this Lease; and
          (d) any Expense incurred by Landlord to repair or replace any part of
the Premises or the Carling Campus damaged or destroyed by Tenant or those for
whom Tenant is responsible in law.
          In addition to the foregoing, Tenant shall be responsible to pay
directly to the applicable Authority, its own business taxes and license fees.
     Section 2.4 Tenant shall pay Landlord the Rent, without notice, demand,
deduction or offset (except as provided in this Lease), in Canadian Dollars, by
wire transfer or another method approved by Landlord, at Landlord’s Notice
Address or another address Landlord designates, and as provided in this Lease.
Landlord’s delay in rendering, or failure to render, any statement required to
be rendered by Landlord for any Rent for any period shall not waive Landlord’s
right
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



to render a statement or collect that Rent for that or any subsequent period
provided that Landlord shall not claim or recover any amount relating to any
lease year more than one year after the end of that year. The rendering of an
incorrect statement shall not waive Landlord’s right to render a corrected
statement for the period covered by the incorrect statement and collect the
correct amount of the Rent, provided such corrected statement is rendered to
Tenant within ninety (90) days from the date of the incorrect statement.
          Article 3. Use
     Section 3.1 Tenant shall be entitled to use the Premises primarily for the
purposes of operation of the MEN Business in substantially the manner as
previously conducted in the Premises by Landlord, or any other similar type of
technology based business, having as ancillary uses thereto (i) offices and
associated meeting areas, (ii) a sales centre and showroom, (iii) laboratories
and research and development purposes and/or (iv) any other uses permitted under
the zoning by-laws and other restrictions imposed by any Authority upon the
Premises (collectively, the “Permitted Uses”) and for no other uses. Landlord
represents and warrants that it has received no notice from any Authority
imposing such restrictions on the use of the Premises for the purposes of the
MEN Business.
     Section 3.2 Tenant shall not (a) use any part of the Premises in violation
of this Lease or the certificate of occupancy, if any, for the Premises; (b) use
any area outside the Premises and adjacent to the Premises for the outdoor sale
or display of any merchandise, for solicitations or demonstrations; (c) store
trash other than inside the Premises or in areas behind the Premises, provided
such outdoor storage areas are maintained in a clean and orderly condition;
(d) cause waste or damage to the Premises, or permit the use of the Premises for
any dangerous, noxious or offensive use, trade, business or activity; (e) place
any sign outside the Premises or in the Carling Campus except as expressly
permitted by Section 9.8 of this Lease, (f) park trucks or other vehicles in a
manner which interferes with ingress and egress to and from the Premises or the
Carling Campus, (g) cause the release in or from the Premises of any Hazardous
Material, or any other item which is deemed Hazardous under any Law, or
(h) advertise in a manner which, if the Premises are identified, in Landlord’s
reasonable judgment, impairs the reputation or desirability of the Carling
Campus, or (i) move any large equipment into or out of the Premises the
installation or removal of which could reasonably be expected to cause damage to
the Premises, without prior notice to, and in compliance with any reasonable
requirements imposed by, Landlord.
     Section 3.3 Tenant shall comply with the existing rules and regulations of
the Carling Campus attached to this Lease as Exhibit “B”, and any future rules
and regulations adopted by Landlord, acting reasonably, ten (10) days prior
written notice of which shall be given to Tenant, in connection with the
operation of, and construction work within, the Premises which do not materially
and adversely affect Tenant’s rights under this Lease (collectively, “Landlord’s
Regulations”). Landlord is not required to enforce Landlord’s Regulations or any
other lease in the Carling Campus and Landlord shall not be liable to Tenant for
a violation of Landlord’s Regulations or any other lease in the Carling Campus
by any other tenant or occupant of the Carling Campus. Landlord’s failure to
enforce Landlord’s Regulations against Tenant or any other occupant of the
Carling Campus shall not be considered a waiver of Landlord’s Regulations.
Landlord shall not, however, enforce Landlord’s Regulations against Tenant in a

7



--------------------------------------------------------------------------------



 



discriminatory or arbitrary manner. If there is any inconsistency between this
Lease and Landlord’s Regulations, this Lease shall control.
          Article 4. Condition of the Premises
     Section 4.1 Tenant confirms that, subject to the Carling Works to be
completed by Landlord in accordance with the provisions of Subsection 4.3,
(i) it has examined the Premises and shall accept possession of the Premises in
their “AS IS” condition on the Commencement Date, subject to normal wear and
tear and the removal of the existing occupant’s property, if any, and repair of
any damage caused by such removal; (ii) Landlord has no obligation to perform
any other work, supply any materials, incur any expenses or make any
installations to prepare the Premises for Tenant’s occupancy. Landlord
represents and warrants that, to the best of its knowledge, the Premises
(including the Building Systems) are in a good state of repair and in proper
working order for the purposes for which the Premises have typically been used
by Landlord for the period prior to the Commencement Date.
     Section 4.2 Landlord has estimated (with reference to the plans and
documentation attached to the Escrow Agreement) that the aggregate cost of all
works necessary in order to demise and segregate the Lab 2 Premises and to
relocate the MEN Business into the Lab 10 Premises and Lab 2 Premises, each in
accordance with the plans and specifications referenced in the Escrow Agreement
(the “Carling Works”), is [*], plus applicable Taxes. Landlord shall be
responsible for completing the Carling Works pertaining to the relocation and
consolidation of the MEN Business into the Premises and the Lab 2 Premises) and
all works required to physically separate and demise the Premises from the
balance of the space within the Lab 2 Building. Tenant shall be responsible, in
accordance with the provisions set out in the Escrow Agreement, for up to a
maximum of [*] of the initial costs of completing such works and Landlord shall
be responsible for all remaining costs associated with completing such Carling
Works.
     Section 4.3 Landlord shall undertake and complete the Carling Works in
accordance with the provisions of the Escrow Agreement. Tenant shall make itself
available to provide reasonable and timely cooperation to assist with the
planning, designing, implementation and completion of the Carling Works in each
case without further cost contribution by Tenant.
          Article 5. Tenant’s Work/Alterations
     Section 5.1 All structural alterations to the Premises and such works
referred to in Subsection 5.2(b)(i), (ii) and (iii) hereof are strictly
prohibited without the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed.
     Section 5.2
          (a) Tenant may, at any time or times, subject to prior written notice
to but without the prior written consent of Landlord, (i) install and remove
Tenant’s Property at the Premises; and, (ii) paint, decorate, install carpeting
and flooring at the Premises and make architectural changes (i.e., cosmetic
changes that do not require a building permit) to the interior of the Premises,
provided, in each case, that such changes do not materially adversely affect any
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



Building System servicing the Premises or the Landlord’s Building Services or
operation of the Premises in accordance with the Building Standard.
          (b) Tenant may, at any time or times, subject to prior written notice
to and with the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed, make additions, changes or
alterations to the Premises as it deems desirable for the Permitted Uses of the
Premises, provided that such additions, changes or alterations do not (i) weaken
or endanger the structure of the Premises or the Building; (ii) materially
adversely affect any Building System servicing the Premises, the Landlord’s
Building Services or operation of the Premises in accordance with the Building
Standard, or (iii) materially adversely affect the operation of any other
buildings in the Carling Campus. The work referred to in Section 5.1 and
Section 5.2 is hereinafter collectively referred to as the “Tenant’s Work”.
          (c) Tenant’s Work shall be performed only by reputable contractors or
subcontractors in good standing. Tenant’s Work shall be performed at Tenant’s
expense, in a professional manner using new materials of first class quality and
in compliance with this Lease, all Laws and Tenant’s Plans (as defined in
Section 5.3).
     Section 5.3 Prior to performing any Tenant’s Work which pursuant to this
Article requires Landlord’s consent, Tenant shall, at Tenant’s expense
(a) deliver to Landlord, detailed plans and specifications for Tenant’s Work in
form reasonably satisfactory to Landlord, and to the extent reasonably
necessary, prepared and certified by a registered architect or licensed
engineer, and suitable for filing with the applicable Authority, if filing is
required by Law (“Tenant’s Plans”), (b) in respect of any Tenant’s Works which
require consent, obtain Landlord’s approval of Tenant’s Plans (which shall not
be unreasonably withheld, conditioned or delayed), (c) obtain (and deliver to
Landlord copies of) all required authorizations of any Authority and (d) deliver
to Landlord certificates (in form reasonably acceptable to Landlord) of worker’s
compensation and insurance (covering all persons to be employed by Tenant, and
all contractors and subcontractors performing any Tenant’s Work), commercial
general liability insurance (naming Landlord, Landlord’s managing agent, if any,
Landlord and any Mortgagee as additional insureds) and Builder’s risk insurance
(issued on a completed value basis), in form, with companies, for periods and in
amounts reasonably required by Landlord, naming Landlord, Landlord’s managing
agent, if any, and any Mortgagee as additional insureds. Whether Tenant’s Plans
are approved or not, Tenant shall promptly reimburse Landlord for any reasonable
out-of-pocket expenses incurred by Landlord in connection with Landlord’s review
of Tenant’s Plans and inspection of Tenant’s Work, including outside experts
retained by Landlord for that purpose. Following the completion of Tenant’s
Work, Tenant shall, at Tenant’s expense, obtain and deliver to Landlord copies
of all authorizations of any Authority required upon the completion of Tenant’s
Work and “as-built” plans and specifications for Tenant’s Work prepared as
reasonably required by Landlord.
     Section 5.4 If, in connection with Tenant’s Work or any other act or
omission of Tenant or Tenant’s employees, agents or contractors, a construction
lien, financing statement or other lien or violation is filed against Landlord,
or any part of the Premises, the Building or Tenant’s Work, Tenant shall, at
Tenant’s sole cost and expense, have it removed by bonding or otherwise within
twenty (20) days after Tenant receives notice of the filing.

9



--------------------------------------------------------------------------------



 



     Section 5.5 Tenant shall not employ, or permit the employment of, any
contractor, subcontractor or other worker in the Premises, whether in connection
with Tenant’s Work or otherwise, if such employment shall, in Landlord’s
reasonable judgment, interfere or cause conflict with other contractors,
subcontractors or workers in the Carling Campus.
     Section 5.6 At Tenant’s request, Landlord shall join in any applications
for any authorizations required from any Authority in connection with Tenant’s
Work (to which Landlord has consented, if required pursuant to this Article),
and otherwise cooperate with Tenant in connection with Tenant’s Work, but
Landlord shall not be obligated to incur any expense or obligation in connection
with any such applications or cooperation.
     Section 5.7 Tenant shall not place a load on any floor of the Premises
exceeding the floor load per square foot which the floor was designed to carry
and which is allowed by any applicable Law.
     Section 5.8
          (a) All Tenant’s Work shall become the property of Landlord at the
Expiration Date. By the Expiration Date, Tenant shall, at Tenant’s expense,
remove from the Premises and the Carling Campus Tenant’s Property and, if
required by Landlord, Tenant’s Work including all demising walls, and repair any
damage to the Premises or the Carling Campus caused by the installation or
removal of Tenant’s Property or Tenant’s Work.
          (b) All Tenant’s Property shall remain the property of Tenant and may
be removed by Tenant at any time prior to the expiry of the Term. If Tenant
removes any Tenant’s Property from the Premises, Tenant shall repair any damage
to the Premises caused by such removal Any Tenant’s Property which is not
removed by Tenant by ten (10) days of the Expiration Date shall be deemed
abandoned and may, at Landlord’s option, be retained as Landlord’s property or
disposed of by Landlord at Tenant’s expense.
          Article 6. Real Estate Taxes
     Section 6.1 Landlord acknowledges and agrees that Tenant’s Share of Taxes
are included in Tenant’s Operating Expense Contribution.
     Section 6.2 Landlord may, at Landlord’s option and at no additional expense
to Tenant (Landlord acknowledging that all such costs and expenses are deemed to
be included in Tenant’s Operating Expense Contribution), institute proceedings
to reduce Taxes. Tenant may not institute such proceedings.
     Section 6.3 If Taxes are reduced, abated or discounted for any reason or
Landlord receives a refund or credit of Taxes, the reduction, refund, or credit
shall not be taken into account, and there shall be no adjustment to Tenant’s
Operating Expense Contribution in respect of such refund or credit. Likewise, if
Taxes are increased for any reason, the increase shall not be taken into
account, and there shall be no increase in Tenant’s Operating Expense
Contribution as a result of such increase.

10



--------------------------------------------------------------------------------



 



          Article 7. Expenses
     Section 7.1 “Expenses” means, without duplication, all of Landlord’s costs,
fees and expenses incurred in connection with operating, insuring, maintaining,
repairing and replacing the Carling Campus in accordance with the Building
Standard, including, without limiting the generality of the foregoing, the
delivery of the Building Services, insurance premiums, the cost of providing
electric light, power, fuel, heat, processed air and gas and the maintenance of
any service arrangements and shipping and receiving infrastructure in any
building in the Carling Campus which provides shipping and receiving services
for the Premises.
     Section 7.2 Tenant’s Share of Expenses are included in Tenant’s Operating
Expense Contribution. Tenant’s Operating Expense Contribution shall be paid in
equal monthly installments, in advance, on the first day of each calendar month
during the Term, except that on the Commencement Date, Tenant shall pay Landlord
one full monthly installment of Tenant’s Operating Expense Contribution, to be
applied to the first full monthly installment of Tenant’s Operating Expense
Contribution due under this Lease. If the Commencement Date or the last day of
the Term or such earlier date as the Lease may be terminated is not the first
day of a month, Tenant’s Operating Expense Contribution for the month in which
such date occurs shall be apportioned according to the number of days in that
month.
     Section 7.3 For the avoidance of doubt, Tenant’s Operating Expense
Contribution is deemed to be inclusive of all of the following Expenses which
may be incurred by Landlord from time to time (a) income tax, profit, excess
profit, capital, large corporations, place of business, gift, estate,
succession, inheritance, franchise, land transfer, non-residential, business
(other than those business taxes specifically payable by Tenant pursuant to this
Lease), and any other taxes personal to Landlord; (b) the cost of any repairs,
replacements, upgrades or additions to the Building Systems, the structure of
the Premises (including the roof and roof membrane) and such other repairs,
replacements, installations, upgrades and/or additions to the Carling Campus or
the Premises of a capital nature or constituting a capital improvement, except
where necessitated due to the negligence or willful misconduct of Tenant, its
agents, servants, invitees or those for whom Tenant is in law responsible;
(c) penalties, interest, fines, suits, actions, costs and/or charges relating to
the late payment of Taxes, insurance premiums or equipment leases, or any other
breach of any contract or applicable laws, unless caused by the default of
Tenant, its agents, servants, invitees or those for whom Tenant is in law
responsible; and (d) all work to the Premises, the Carling Campus or any part
thereof, made necessary by Landlord’s non-compliance with governing codes,
by-laws and/or ordinances, regulations and ordinances relating to the
construction or operation of the Premises or the Carling Campus.
     Section 7.4 Notwithstanding the foregoing, Tenant agrees to pay for the
entirety of any Expenses incurred by Landlord in accordance with the terms of
this Lease and solely related to increases in Building Services or Building
Standard costs due solely to Tenant’s required use of the Premises or
alterations thereto and such amounts shall thereafter be included in the
calculation of Tenant’s Share of the Expenses for the duration of such use or
the existence of the alterations, as applicable. For greater clarity, Landlord
acknowledges and agrees that Tenant’s Operating Expense Contribution includes
all Expenses necessary to maintain the proper operation of the Premises and the
Building Systems in accordance with the Building Standard in order to
accommodate: (i) the operation of the MEN Business in substantially the same
manner

11



--------------------------------------------------------------------------------



 



as typically conducted in the Premises by Landlord for periods prior to the
Commencement Date (operating primarily during the hours of 8am to 6pm Monday to
Friday), including up to [*] square feet of the Rentable Area of the Premises
for laboratory uses and, (ii) a population density in the Premises of [*] of
Rentable Area of the Premises for the purposes of carrying out the Permitted
Uses.
     Section 7.5 Tenant services not part of Building Services (e.g. coffee,
mail, vending machines, reprographic services, and Tenant’s equipment
maintenance) and other services not typically provided by a landlord under a
commercial lease shall be the sole responsibility of Tenant,
          Article 8. Electricity — Direct
     Section 8.1 Subject to the provisions of this Article, Landlord shall at
all times during the Term provide electricity to the Premises through the
existing electrical system of the Carling Campus and the Building Systems in
accordance with the Building Standard for reasonable use in connection with the
Permitted Uses, having regard to the uses previously conducted in the Premises
by Landlord. Landlord shall not be liable to Tenant for any failure, defect or
interruption of electric service, save and except where caused to due any gross
negligence or willful act or omission by Landlord or those for whom Landlord is
responsible at law (including, for greater certainty, any failure to pay any
utilities and service fees and charges as and when due). Tenant’s use of
electricity in the Premises shall not at any time exceed the capacity of the
electrical system within or serving the Premises and Tenant shall not overload
any component of the Building Systems. Landlord shall select (and may from time
to time change) the utility or other supplier providing electricity to the
Carling Campus and the Premises). Tenant shall comply with all rules,
regulations, and other requirements of the utility or other supplier.
     Section 8.2 Tenant’s Share of electrical costs consistent with the Building
Standard are included in the Tenant’s Operating Expense Contribution. In order
to ensure that the capacity of the electrical systems servicing the Premises is
not exceeded and to avert possible adverse effect upon such electrical systems
serving the Premises, Tenant shall not, without Landlord’s prior written consent
in each instance, such consent not to be unreasonably withheld, condition or
delayed, make any material alteration or addition to the electrical system of
the Premises existing at the Commencement Date. If Landlord grants such consent,
the cost of all additional risers and other equipment required therefor, and the
increases in electrical consumption within the Premises resulting from the
operation of such additional fixtures, appliances or equipment shall be paid as
Additional Rent by Tenant to Landlord within fifteen (15) days of delivery of
written notice to Tenant. As a condition to granting such consent, Landlord may
require Tenant to agree to pay an increase in Tenant’s Operating Expense
Contribution by an amount which will reasonably reflect the increased cost of
Landlord of the additional electrical services to be furnished to the Premises
by Landlord.
     Section 8.3 For greater clarity, Landlord acknowledges and agrees that
Tenant’s Operating Expense Contribution is inclusive of all electrical costs
necessary in order to accommodate: (i) the operation of the MEN Business in
substantially the same manner as conducted in the Premises by Landlord
immediately prior to the Commencement Date (operating primarily during the hours
of 8am to 6pm. Monday to Friday) including up to [*] square feet of
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



the Rentable Area of the Premises for laboratory uses; and (ii) a population
density in the Premises of [*] of Rentable Area of the Premises for the purposes
of carrying out the Permitted Uses.
          Article 9. Services
     Section 9.1 Landlord shall deliver, through third party service providers,
the Building Services to the Premises and otherwise for the benefit of Tenant in
accordance with the Services Matrix attached hereto as Exhibit “C” and in
accordance with the Building Standard. The costs of the Building Services
delivered in accordance with the base Building Standard is included in Tenant’s
Operating Expense Contribution.
     Section 9.2 Elevators. Landlord shall (unless the Premises are on street
level) provide passenger elevator service for the benefit of the occupants of
the Premises. Landlord may change the manner of operation of any of the
elevators, but shall not reduce the hours of operation without consultation with
Tenant.
     Section 9.3 Heat, Ventilation and Air Conditioning. Landlord shall provide
to the Premises through the existing Building Systems, for the comfortable
occupancy of the Premises (in accordance with the Building Standard and Building
Systems operational sequences as reasonably determined by Landlord), heat,
ventilation and air conditioning. Landlord makes no representation and shall
have no obligation or liability with respect to the performance or
nonperformance of the Building Systems by reason of (a) the use of the Premises,
or any part thereof, in a manner exceeding the design criteria of the Building
Systems, (b) the arrangement of any partitioning or the ceiling distribution
system in the Premises which interferes with normal operation of the Building
Systems, (c) the use of machines or equipment in the Premises, except for
ordinary office machines which do not produce excess heat, (d) Tenant’s failure
to comply with this Lease which affects the performance of the Building Systems,
(e) Tenant’s Work, (f) any other act of Tenant or Tenant’s employees or
contractors, or (g) any Law. Landlord represents and warrants that as of the
Commencement Date the Building Systems are in a proper working condition and can
accommodate (i) the operation of the MEN Business in substantially the same
manner as conducted in the Premises by Landlord immediately prior to the
Commencement Date (operating primarily during the hours of 8am to 6pm, Monday to
Friday) including up to [*] square feet of the Rentable Area of the Premises for
laboratory uses and, (ii) a population density in the Premises of [*] of
Rentable Area of the Premises for the purposes of carrying out the Permitted
Uses.
     Section 9.4 Cleaning. Landlord shall provide janitorial and cleaning
services for the Premises (save and except for specialized cleaning of the
interior lab spaces) and all Common Areas in the Carling Campus and cause same
to be maintained and kept clean in accordance with the Building Standard and the
costs of such janitorial and cleaning services are included in the Tenant’s
Operating Expense Contribution. In providing such cleaning services, Landlord
shall comply with, and shall make commercially reasonable efforts to require
each of its contractors and agents to comply with, Tenant’s security
requirements.
     Section 9.5 Water; Lavatories. Landlord shall provide to the Premises
domestic water for ordinary drinking, pantry and lavatory purposes in accordance
with the Building
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



Standard and the service charges and consumption costs related thereto are
included in Tenant’s Operating Expense Contribution. If Tenant requires domestic
water for any other purpose, and domestic water is available for that purpose
from the existing Building System, Landlord shall provide that domestic water,
but may install a meter to measure Tenant’s domestic water consumption for all
purposes (or, at Landlord’s option, to measure Tenant’s consumption of only the
additional domestic water), in which event Tenant shall (a) pay to Landlord the
cost of the meter and its installation, (b) at Tenant’s expense, keep the meter
in good working order and repair, and (c) pay to Landlord, within fifteen
(15) days following Tenant’s receipt of a bill, the cost incurred by Landlord to
supply domestic water to the Premises as measured by the water meter (including
any GST or other taxes).
     Section 9.6 Access and Security. Tenant shall have access to the Premises
24 hours each day, seven days each week. Tenant shall have the right to install,
at its sole cost and expense, and subject to prior written approval from
Landlord, such approval not to be unreasonably withheld, conditioned or delayed,
its own security system for the Premises. Subject to Section 18.1, Tenant shall
have the right: (a) to require all persons entering and leaving the Premises to
identify themselves by registration, security card, electronic identification
measures or otherwise and to establish their right to enter or leave; and (b) to
exclude or expel any person at any time from the Premises if such person is not
authorized or entitled to be in the Premises. Landlord may impose in respect of
the Premises, temporarily from time to time, or permanently, security procedures
applicable to the Carling Campus.
     Section 9.7 Directory Listing. Landlord shall list Tenant’s name and the
name of any permitted subtenant on the main tenant directory serving the
Premises, if any, at Tenant’s expense. The listing of any other name on the door
of the Premises, the building directory serving the Premises, or otherwise,
shall not vest in that person any right or interest in this Lease or in the
Premises, nor shall it be considered Landlord’s consent to any assignment of
this Lease or any sublease or occupancy of the Premises.
     Section 9.8 Signage. Tenant shall have the right, to the extent permitted
by applicable governmental laws, regulations and ordinances and subject to
compliance with Landlord’s signage guidelines and the consent of the National
Capital Commission, to have and install at its own cost its sign panels on pylon
sign serving the Carling Campus along Carling Avenue and Moody Drive and on the
blade sign in front of Lab 10 (which blade sign Tenant to have exclusive use of.
In addition, Tenant shall be permitted to erect temporary signs/banners for a
short period of time after Closing to announce the Closing. Landlord agrees to
use its reasonable best efforts to obtain the consent of the National Capital
Commission, to the extent required, to the signage requested by Tenant. All
signage shall be subject to the rules and regulations of Landlord respecting the
size, shape and context of signage at the Carling Campus.
     Section 9.9 Overtime, Extra or Outside Services. If Tenant shall give
Landlord reasonable advance notice that Tenant requires heating, ventilation,
air conditioning, or shipping/receiving services, in addition to, or during
hours or on days other than, those set forth in this Lease, Landlord shall make
commercially reasonable efforts to provide that service (unless, with respect to
shipping/receiving service, it is not available during the requested hours or on
the requested days) and Tenant shall pay Landlord, within fifteen (15) days
following Tenant’s receipt of a bill, Landlord’s then established charge for
that service. If, upon Tenant’s

14



--------------------------------------------------------------------------------



 



request, Landlord provides Tenant with any service which Landlord is not
required to furnish pursuant to this Lease, Tenant shall pay to Landlord, within
ten (10) days following Tenant’s receipt of a bill, Landlord’s then established
charge for that service. Any outside service providers (other than those used by
Tenant in connection with Tenant’s business) may be excluded from the Carling
Campus if in Landlord’s reasonable determination the presence of that service
provider is detrimental to the Carling Campus or any tenant.
     Section 9.10 Parking. Landlord shall provide to Tenant for the
non-exclusive use of Tenant’s employees and invitees, and at no additional cost
to Tenant, no less than [*] parking spaces in the parking areas located on the
Carling Campus and shown on the plan Exhibit “A” as lots U, V, W, X and Y on a
first-come, first-served basis. Tenant shall have non-exclusive access to the
parking areas twenty-four (24) hours a day, seven (7) days a week (but subject
to security and other requirements of Landlord which are applicable to all users
of such parking areas). Landlord covenants that, unless required by applicable
Laws, it will not at any time during the Term designate any of the
above-described parking areas for the exclusive use of any tenant or occupant of
the Carling Campus or other party, but such covenant does not extend to
guaranteeing that there will not be modifications or elimination to such parking
areas in the future, subject to compliance with Laws. In the event that any of
the aforesaid parking areas are eliminated, Landlord shall use its commercially
reasonable efforts to provide an equivalent number of parking spaces for
Tenant’s use in similar proximity to the Premises on the terms and conditions
hereinbefore provided.
     Section 9.11 Campus Amenities. Subject to the rules and regulation in
effect from time to time, Tenant’s employees shall have access to and use of any
existing sports fields and/or fitness facilities so long as Landlord continues
to operate the same during the Term. Landlord shall in no event be obligated to
continue any such operation and Tenant shall have no claim against Landlord if
it ceases such operation or changes the hours or service levels at any time.
Users of the said facilities shall pay the user costs associated with such
facilities as established by Landlord from time to time.
     Section 9.12 No Warranty by Landlord. Landlord shall have no obligation to
provide to Tenant or the Premises any services except as specifically set forth
in this Lease. Landlord does not warrant that any Building System or service to
be provided by Landlord, or any other systems or services which Landlord may
provide shall be free from interruption or reduction. Building Systems and
Building Services, including access, may be interrupted or reduced by reason of
Laws, repairs or changes which are, in Landlord’s reasonable judgment, necessary
or desirable, or Unavoidable Delays, in which event such interruption or
reduction shall not, unless otherwise provided in this Lease (i) constitute an
actual or constructive eviction, or a disturbance of Tenant’s use of the
Premises, (ii) entitle Tenant to any compensation or abatement of the Rent,
(iii) relieve Tenant from any obligation under this Lease, or (iv) impose any
obligation or liability on Landlord. Notwithstanding anything in this Section to
the contrary, Landlord shall use commercially reasonable efforts resolve the
interruption noted above as soon as reasonably possible and to minimize the
interference to Tenant’s business caused thereby.
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



          Article 10. Maintenance and Repairs
     Section 10.1 Landlord shall throughout the Term, as part of Expenses
(except for damage resulting from any act or omission of Tenant or those for
whom Tenant is responsible in law) and in accordance with the Building Services
and Building Standard:
          (a) maintain, repair and replace, as required, the structure of the
Buildings in which the Premises are situate;
          (b) be responsible for any capital repair or replacement (including,
without limitation, the paving and or resurfacing if the parking lots, lanes and
roadways on or servicing the Carling Campus);
          (c) maintain, repair and replace, as required, the Building Systems
(whether or not such systems are located within or outside the Premises);
          (d) remove ice and snow from driveways and parking areas in the
Carling Campus; and
          (e) be responsible for any other maintenance, repair and replacement
in respect of the Premises which are expressly stated herein to be the
responsibility of Landlord or are not expressly stated herein to be the
responsibility of Tenant.
     Section 10.2 Landlord shall, as part of the services included within
Tenant’s Operating Expense Contribution, subject to the provisions of this Lease
and the proviso set out below, maintain and repair the Premises (including any
lavatories within the Premises) and all Building Systems within and serving the
Premises, subject to reasonable wear and tear and damage, but shall have no
responsibility to maintain, repair, replace or insure the Tenant’s Property.
Subject to Section 13.4, all damage to the Premises (including the Building
Systems) or the Carling Campus resulting from any act or omission of Tenant or
Tenant’s employees, invitees, customer, guests or contractors, shall be
repaired, at Tenant’s expense, by Tenant to the reasonable satisfaction of
Landlord or, at Landlord’s option, by Landlord. Tenant shall give prompt notice
to Landlord if any portion of the Premises or any Building System within the
Premises requires repair.
     Section 10.3 Landlord shall have no liability to Tenant, there shall be no
abatement of the Rent and there shall not be deemed to be any actual or
constructive eviction of Tenant arising from Landlord performing any repairs or
other work to any portion of the Premises or the Carling Campus (including the
Premises or the Building Systems). In the performance of such repairs or other
work, Landlord will take reasonable measures to minimize interference with the
conduct of Tenant’s business in the Premises and damage to the Premises,
Tenant’s Work and Tenant’s Property (all of which shall promptly be repaired by
Landlord, at its expense), but Landlord is not required to employ overtime labor
or incur extraordinary expenses.
          Article 11. Laws
     Section 11.1 Tenant shall, at Tenant’s expense, subject to the provisions
of this Lease, including Article 5, as if part of Tenant’s Work, comply with all
present and future laws, rules,

16



--------------------------------------------------------------------------------



 



regulations, orders, ordinances, judgments, requirements and (if Landlord adopts
same) and other similar laws (collectively, “Laws”), of any applicable federal,
provincial or municipal governmental authority or any department, commission,
board or officer thereof (collectively, “Authority”) applicable to the Premises,
Tenant’s occupancy of the Premises, Tenant’s Work or Tenant’s Property. If,
however, compliance requires structural work to the Premises or any work to the
Building Systems within and serving only the Premises, Tenant shall comply, at
Tenant’s expense, only if the obligation to comply arises from Tenant’s Work,
Tenant’s Property or Tenant’s manner of using the Premises (and, in such event,
Landlord may, at Landlord’s option, perform the work, at Tenant’s expense, to be
paid within thirty (30) days following Tenant’s receipt of a bill and other
reasonable details and supporting information confirming the requirement of such
work in accordance with the provisions of this Section 11.1). If Tenant’s manner
of using the Premises requires work outside the Premises or to any Building
System serving areas outside the Premises, Tenant shall cease that manner of
using the Premises unless Landlord, at Landlord’s option acting reasonably,
agrees to perform that work, at Tenant’s expense, to be paid within thirty
(30) days following Tenant’s receipt of a bill and other reasonable details and
supporting information confirming the requirement of such work in accordance
with the provisions of this Section 11.1.
     Section 11.2 Tenant shall promptly deliver to Landlord a copy of any
communication or other materials relating to the Premises, the Building
(including the Building Systems), Tenant’s Property or Tenant’s Work received by
Tenant from, or sent by Tenant to, any Authority.
     Section 11.3 Landlord shall promptly cure any violation of Law caused by
Landlord affecting the Carling Campus to the extent the violation interferes
with Tenant’s occupancy of the Premises or the performance of Tenant’s Work.
          Article 12. Subordination; Estoppel Certificates
     Section 12.1 This Lease, and the rights of Tenant under this Lease, are
subject and subordinate in all respects and to all present and future mortgages
on the Building, including all modifications, extensions, supplements,
consolidations and replacements thereof (“Mortgages”), and all advances under
any Mortgage, provided the Tenant receives a reasonable “non-disturbance
agreement” from any Mortgagee in respect of whose Mortgage this Lease is
subordinated. This Section is self-operative and no further instrument of
subordination is required. Provided Tenant receives the aforesaid
non-disturbance agreement from the Mortgagee, Tenant shall, within fifteen
(15) days following receipt of Landlord’s request, sign, acknowledge and deliver
any instrument that Landlord or any mortgagee under a Mortgage (“Mortgagee”) may
reasonably request to evidence that subordination.
     Section 12.2 Landlord shall make commercially reasonable efforts at the
request of Tenant to obtain for the benefit of Tenant a subordination,
non-disturbance and attornment agreement, from the party seeking to obtain such
subordination or attornment, in a commercially reasonable form mutually
satisfactory to the parties. Such subordination, non-disturbance and attornment
agreement shall be in recordable form and may be recorded on title to the Lands
at Tenant’s election and expense.

17



--------------------------------------------------------------------------------



 



     Section 12.3 If any Mortgagee succeeds to the rights of Landlord under this
Lease, then at the request of the successor, Tenant shall attorn to the
successor as Tenant’s landlord under this Lease, and shall, within fifteen
(15) days following Tenant’s receipt of a written request from said Mortgagee,
sign, acknowledge and deliver any instrument that the successor reasonably
requests to evidence the attornment. Upon such attornment, this Lease shall
continue in full force and effect as a direct lease between the Mortgagee and
Tenant on all of the terms of this Lease, except that the Mortgagee shall not be
(a) liable for any previous act or omission of Landlord under this Lease, or
subject to any offset not expressly provided in this Lease, or (b) by any
prepayment of more than one month’s Rent, unless the prepayment has been
approved in writing by the Mortgagee in question. Upon Tenant’s receipt of an
attornment request, Tenant shall be entitled to pay the Rent to the Mortgagee
and Landlord agrees that it shall have no claim of any nature or kind against
Tenant as a result of Tenant paying the Rent in accordance with such notice.
     Section 12.4 If any Mortgagee requires that any Mortgage be subordinate to
this Lease, Tenant shall, within fifteen (15) days following Tenant’s receipt of
a request, sign, acknowledge and deliver to Landlord instruments in form and
substance reasonably requested by Landlord providing for that subordination.
     Section 12.5 Landlord and Tenant shall, at any time and from time to time,
within fifteen (15) days following its receipt of a request from the other
party, sign, acknowledge and deliver to the requesting party or any other person
designated by that party a certification (a) that this Lease is in full force
and effect and has not been modified (or, if modified, setting forth all
modifications), (b) the date to which the Rent has been paid, (c) stating
whether or not, to the best of its knowledge, there is then a Default or any
event has occurred which, with the serving of notice or the passage of time, or
both, would give rise to a Default, or if Landlord is in default under this
Lease, and if so, setting forth the specific nature of same, and (d) to the best
of its knowledge, any other factual matters reasonably requested by the other
party or any person designated by the other party. Any certification delivered
pursuant to this Section may be relied upon by the requesting party or any other
person designated by the other party.
          Article 13. Insurance
     Section 13.1 Tenant shall, at Tenant’s expense, maintain at all times
during the Term and at all times when Tenant is in possession of the Premises
(a) commercial general liability insurance in respect of the Premises, on an
occurrence basis, with a combined single limit (annually and per occurrence and
location) of not less than [*] (which may consist of primary coverage of not
less than [*] per occurrence and [*] aggregate and umbrella coverage), naming
Landlord and any Mortgagee of the freehold interest in the Premises, if any, as
additional insured, (b) property insurance in an amount equal to 100 percent of
full replacement value covering Tenant’s Work, Tenant’s Property and the
property of third parties located in the Premises, against fire and other risks
included in the standard form of property insurance, and (c) such other
insurance as Landlord may reasonably require to the extent that such coverage is
then customarily required of tenants occupying similar premises in similar
buildings in the general vicinity of the Premises. Landlord shall have the right
at any time and from time to time, but not more frequently than once every year,
to require Tenant to increase the amount of the commercial general liability
insurance required to be maintained by Tenant under this Lease
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



provided the amount shall not exceed the amount then customarily required of
tenants occupying similar premises in similar buildings in the general vicinity
of the Premises.
     Section 13.2 Tenant shall deliver to Landlord (a) standard form
certificates of insurance evidencing the insurance required by this lease to be
maintained by Tenant before the Commencement Date (and with respect to any
insurance required pursuant to Article 13, before the commencement of any
Tenant’s Work), and within fifteen (15) days before the expiration of any such
insurance. All required insurance (including insurance required pursuant to
Article 5) shall be primary, issued by companies with an A.M. Best rating of
A-VII or better and contain a provision whereby it cannot be canceled unless the
carriers endeavor to provide Landlord with at least thirty (30) days’ prior
written notice of the cancellation. Tenant may carry any required insurance
under a blanket policy if that policy complies with the requirements of this
Lease.
     Section 13.3 Landlord, acting reasonably, shall carry, at its expense, such
insurance with such deductibles and exclusions as would a prudent owner for the
account and benefit of Landlord as Landlord from time to time considers useful,
expedient or beneficial, it being agreed and understood however that such
insurance shall include, the following:
          (a) insurance against “all risks” of loss or damage including
sprinkler leakage and damage due to flood or earthquake, covering all property
owned by the Landlord or for which the Landlord is responsible under this Lease
relative to the Carling Campus including the buildings, the Common Areas and the
Premises, but excluding all Tenant’s Property and Tenant’s Work;
          (b) insurance against loss of Landlord’s gross profits including loss
of Rent;
          (c) insurance against mechanical break down, explosion, rupture or
failure of boilers, pressure vessels, heating, ventilating and air conditioning
equipment, electrical apparatus and other like apparatus owned by Landlord; and
          (d) comprehensive general liability insurance with respect to
Landlord’s operation of the Carling Campus covering bodily injury, death and
damage to tangible property of others.
Tenant shall not do or permit to be done any act which shall invalidate or be in
conflict with Landlord’s insurance policies, or increase the rates of insurance
applicable to the Building. If, solely as the result of a Default, the insurance
rates for the Building increase, in addition to any other obligation or
liability of Tenant or any right or remedy of Landlord, Tenant shall reimburse
Landlord for the increased premiums, within fifteen (15) days following Tenant’s
receipt of Landlord’s written request.
     Section 13.4 Landlord and Tenant shall, to the extent obtainable, each
procure a clause in, or endorsement on, any property insurance carried by it,
pursuant to which the insurance company waives its right of subrogation against
the other party to this Lease and its agents and employees or consents to a
waiver of the right of recovery against the other party to this Lease and its
agents and employees. If an additional premium is required for the waiver or
consent, the other party shall be advised of that amount and may, but is not
obligated to, pay the same. If that party elects not to pay the additional
premium, the waiver or consent shall not be required in

19



--------------------------------------------------------------------------------



 



favor of that party. Provided its right of full recovery under its insurance
policy is not adversely affected, Landlord and Tenant each hereby releases the
other (and its agents and employees) with respect to any claim (including a
claim for negligence) it may have against the other for damage or loss covered
by its property insurance (including business interruption and loss of rent).
     Section 13.5 The provisions of this Article shall apply to any subtenant or
other occupant of the Premises.
          Article 14. Casualty
     Section 14.1 Except to the extent that the damage is caused by Tenant or
those for whom Tenant is responsible in law, if (a) the Premises (including any
Building System) are damaged by fire or any other casualty (including where
Tenant is deprived of reasonable access to the Premises or any part of the
Premises for a prolonged period of time, or the Premises or any part of the
Premises, are unusable by Tenant for the reasonable conduct of Tenant’s normal
business in the Premises), Tenant shall give prompt notice to Landlord. Subject
to the provisions of this Article 14, Landlord shall, at Landlord’s expense,
repair the damage, excluding the damage to Tenant’s Work or Tenant’s Property,
to the extent of the insurance proceeds received or which would have been
received had Landlord maintained the insurance required by the terms of this
Lease, in a manner which is in all material respects reasonably comparable to
the status of the Premises prior to the occurrence of such damage; and
(b) Tenant shall, at Tenant’s expense, promptly remove Tenant’s Property from
the Premises to the extent reasonably required by Landlord in connection with
Landlord’s repair of the damage. Until the date which is sixty (60) days
following the date upon which repairs to be performed by Landlord are
substantially completed such that Tenant can access and occupy the Premises,
whether or not Tenant’s Work is complete, the Rent shall be reduced in
proportion to the area of the Premises to which Tenant shall not have reasonable
access or which is unusable by Tenant for the reasonable conduct of Tenant’s
normal business in the Premises.
     Section 14.2 Except to the extent that the damage is caused by Tenant or
those for whom Tenant is responsible in law, if (a) the Premises or the Carling
Campus are materially damaged by fire or any other casualty, Landlord and Tenant
shall each have the right, by notice to the other within sixty (60) days
following the date of the damage, to terminate this Lease. If this Lease is
terminated pursuant to this Section, the Term shall expire on the 60th day after
the notice is given (and any Rent paid by Tenant to Landlord for any period
after that date shall be promptly refunded by Landlord to Tenant) and during
such period, the Rent payable by Tenant shall abate in accordance with the
provisions of Section 14.1 hereof. If Landlord and Tenant do not elect to
terminate this Lease pursuant to this Section 14.2, Landlord shall proceed to
repair or rebuild the Premises with due diligence and the provisions of
Section 14.1 hereof shall apply. For purposes of this Section 14.2, the Premises
shall be deemed to be “materially damaged” if the cost of repairing any such
damage exceeds 25% of the replacement cost thereof or the damage impacts 25% or
more of the aggregate square footage of the Premises and in each case cannot be
repaired or rebuilt with reasonable diligence within six (6) months of the date
of the occurrence of such damage or destruction, in each case as reasonably
determined by an independent and reputable architect or engineer selected by
Landlord.

20



--------------------------------------------------------------------------------



 



     Section 14.3 For greater certainty, the parties confirm that in the event
this Lease is terminated due to fire or other casualty under this Article 14, no
Early Termination Fee is payable to Tenant, and the Escrow Agent shall, in such
circumstances, be instructed to release and remit the Early Termination Fee
funds to Landlord.
          Article 15. Expropriation or Condemnation
     Section 15.1 If as the result of a taking by expropriation or condemnation
or similar legal action of an Authority (a) all of the Premises, or so much
thereof as renders the Premises wholly unusable by Tenant, is taken, (b) a
portion of the Building or the Land is taken, resulting in Tenant no longer
having reasonable access to or use of the Premises, (c) all or substantially all
of the Building or the Land is taken or (d) a portion of the Building is taken
resulting in Landlord’s determination to demolish or substantially renovate the
Building, the Term shall expire on the date of the vesting of title. In that
event, the Rent shall be apportioned as of the date of termination and any Rent
paid by Tenant to Landlord for any period after that date shall be promptly
refunded by Landlord to Tenant.
     Section 15.2 Each party shall have the right to claim and recover from the
expropriating Authorities such compensation as may be separately awarded or
recoverable. Landlord and Tenant agree to inform each other fully as to their
respective claims for compensation made by them in the event of any
expropriation and not to claim compensation on any basis inconsistent with this
Lease and to reasonably cooperate with each other in the prosecution of any
proper separate claims. Neither party shall compromise the claim of the other
party without its prior written consent.
     Section 15.3 If a taking does not result in the termination of this Lease
(a) Landlord shall, at Landlord’s expense, as soon as practicable, subject to
receipt of compensation award from the expropriating authority, restore that
part of the Premises, the Building or the Land not taken, so that the Premises
are usable which restoration shall, as necessary, include providing alternative
means of ingress, egress, and other common areas, and (b) from and after the
date Tenant is required by Law to vacate by reason of such taking, the Rent
shall be reduced in the same proportion as the area of the Premises, if any,
which was taken.
     Section 15.4 For greater certainty, the parties confirm that in the event
this Lease is terminated due to expropriation or condemnation under this
Article 15, no Early Termination Fee is payable to Tenant, and the Escrow Agent
shall, in such circumstances, be instructed to release and remit the Early
Termination Fee funds to Landlord.
          Article 16. Environmental Matters
     Section 16.1 Tenant shall notify Landlord immediately if it has knowledge
of any environmental contamination on or under the Land, Building, or Premises.
     Section 16.2 Tenant will afford site access to Landlord, where appropriate
for specific site requirements, for purposes of on-going environmental
monitoring and remediation work.
     Section 16.3 Landlord represents and warrants that it has received no
notice from any Authority that the Premises do not comply in all material
respects, as at the date of this Lease,

21



--------------------------------------------------------------------------------



 



with all current applicable Environmental Laws. If an issue of non-compliance is
found, Landlord shall take such action as is necessary to bring such condition
into compliance at Landlord’s expense unless such non-compliance is due to the
activities of Tenant (or those for whom Tenant is in law responsible).
     Section 16.4 Tenant hereby indemnifies Landlord and each and every of its
officers, directors, employees, agents and shareholders and agrees to hold each
of them harmless from and against any and all Liabilities, including any Order,
arising (directly or indirectly) out of or relating to any Hazardous Materials
contamination in, under or on the Premises which at any time or from time to
time may be paid, incurred or asserted against any of them for, with respect to
or as a direct or indirect result of, the presence on or under, or the escape,
seepage, leakage, spillage, discharge, emission or release from, the Premises of
any Hazardous Materials, but only to the extent caused by the act, omission or
negligence of Tenant or anyone for whom it is in law responsible. For greater
certainty, Tenant shall have no liability for any Hazardous Materials located
in, on, under or upon the Building or any part thereof prior to the Commencement
Date, or which migrate to or under the Building from adjacent properties after
the Commencement Date.
     Section 16.5 Landlord hereby (i) acknowledges that Tenant did not cause or
contribute to, and shall not be liable or responsible for, the currently or
formerly existing Hazardous Materials contamination in, under, at, near or
migrating from, to or through the Carling Campus prior to the Commencement Date;
(ii) indemnifies Tenant and each and every one of its officers, directors,
employees, agents and shareholders and agrees to hold each of them harmless from
and against (A) any Liabilities, including any Order, arising (directly or
indirectly) out of or relating to any currently or formerly existing Hazardous
Materials contamination in, under, at, near or migrating from, to or through the
Carling Campus prior to the Commencement Date and (B) if and to the extent
caused by Landlord, any Liabilities, including any Order, arising (directly or
indirectly) out of or relating to any Hazardous Materials contamination in,
under, at, near or migrating from, to or through the Carling Campus.
          Article 17. Assignment and Subletting
     Section 17.1 Subject to Section 17.7, Tenant shall not, without Landlord’s
consent, such consent not to be unreasonably withheld, conditioned or delayed:
(a) assign (directly or indirectly, by operation of law or otherwise), encumber
or otherwise transfer this Lease or any interest in this Lease, or (b) sublet or
permit others to occupy all or any part of the Premises (whether for desk space,
mailing privileges or otherwise). The transfer, redemption or issuance (by one
or more transactions) of ownership interests of Tenant or any direct or indirect
parent of Tenant that is a controlled Affiliate of Ciena Corporation or its
successor which results in 50 percent or more of the ownership interests of that
person being held by persons other than Ciena Corporation, its successor or
their controlled Affiliates (“Change of Control”) shall be considered an
assignment of this Lease which requires Landlord’s consent, unless such
ownership interests are publicly traded on a national stock exchange or over the
counter market. For the avoidance of doubt, a change in control of Ciena
Corporation shall not be deemed a Change of Control nor require Landlord’s
consent. Landlord’s consent to an assignment, subletting or occupancy shall not
relieve Tenant from any liability under this Lease or from obtaining Landlord’s
consent to any further assignment, subletting or occupancy.

22



--------------------------------------------------------------------------------



 



     Section 17.2 Intentionally Deleted.
     Section 17.3 In the event that Tenant wishes to engage in an assignment of
the Lease or a sublet of the Premises which requires Landlord’s consent in
accordance with this Article 17, it shall give Landlord notice of Tenant’s
desire, accompanied by (i) an executed copy of the proposed assignment (with an
assumption agreement signed by the assignee in a form acceptable to landlord,
acting reasonably, (ii) a reasonably detailed description of the proposed
assignee or subtenant and its principals, the nature of its business and its
proposed use of the Premises, and (iii) current financial information with
respect to the proposed assignee or subtenant, including its most recent
financial statements (and Tenant shall promptly deliver to Landlord such
additional information as Landlord reasonably requests).
     Section 17.4 Any permitted assignee or subtenant, including as permitted by
Section 17.7, shall perform and observe all of Tenant’s covenants contained in
this Lease, including providing the same guaranty, if any, as provided by
Tenant. Tenant shall be responsible for any act or omission of any assignee or
subtenant (or anyone claiming through any assignee or subtenant) which violates
this Lease, and that violation shall be considered a violation by Tenant.
     Section 17.5 If Landlord, provided it has acted in accordance with its
rights under Section 17.1, denies consent to a proposed assignment or sublease,
Tenant shall indemnify, defend and hold harmless Landlord and Landlord’s
managing agent, if any, against and from any and all loss, liability, damages,
costs and expenses (including reasonable counsel fees) resulting from any claims
that may be made against Landlord or Landlord’s managing agent, if any, by any
proposed assignee or subtenant or by any brokers or other person claiming a
commission or similar compensation in connection with the proposed assignment or
sublease.
     Section 17.6 Tenant shall pay Landlord, within fifteen (15) days following
payment to Tenant, (a) all sums and other consideration in connection with an
assignment, after Tenant recovers therefrom all reasonable costs incurred by
Tenant in connection with that assignment which have been paid or are then due
and payable; and (b) the excess, if any, of the rents, additional charges or
other consideration in connection with a sublease over the Rent allocable to the
subleased premises (which Rent shall be allocated equally throughout the
Premises) accruing during the term of that sublease after Tenant recovers
therefrom all reasonable costs incurred by Tenant in connection with that
sublease which have been paid or are then due and payable. This Section shall
not apply to an assignment or a sublease described in Section 17.7.
     Section 17.7 Tenant may, without Landlord’s consent,
          (a) assign this Lease or sublet all or any part of the Premises to any
person which, directly or indirectly, controls, is controlled by, or is under
common control with Tenant (which means the ownership, directly or indirectly,
of more than 50 percent of all voting ownership interests or the possession,
directly or indirectly, of the power to direct management), or permit any such
person to occupy all or any part of the Premises in each case in connection with
the any Permitted Use of the Premises;

23



--------------------------------------------------------------------------------



 



          (b) assign this Lease to a purchaser of all or substantially all of
the assets of Tenant, or
          (c) sublet to any person or persons up to [*] of the Rentable Area of
the Premises in the aggregate, provided that Landlord shall be entitled to [*]
of the rents, additional charges or other consideration in connection with a
sublease over the Rent allocable to the subleased premises (which Rent shall be
allocated equally throughout the Premises) accruing during the term of that
sublease after Tenant recovers therefrom all reasonable costs incurred by Tenant
in connection with that sublease which have been paid or are then due and
payable;
and provided further that (a) there is then no Default which is then subsisting,
(b) Landlord is given not less than fifteen (15) days prior notice of the
assignment, sublet or occupancy, including an executed original of all related
documents, including an original assignment (with an assumption signed by the
assignee), sublease or permission, and proof reasonably satisfactory to Landlord
of the requisite control, and (c) the assignee or subtenant assumes in writing
all the obligations hereunder. No such assignment, subletting or occupancy shall
relieve Tenant from any liability under this Lease or from obtaining Landlord’s
consent to any further assignment, subletting or occupancy.
          Article 18. Access
     Section 18.1 Landlord shall have the right, without the same constituting
an eviction or constructive eviction of Tenant in whole or in part and without
any abatement of the Rent or liability to Tenant, to (a) place (and have access
to) concealed ducts, pipes and conduits through the Premises (without a material
reduction or reconfiguration of the useable area of the Premises), (b) access to
the Premises where necessary for Landlord to carry out its obligations under
this Lease at such times mutually agreeable with Tenant and accompanied by a
representative of Tenant, on at least 48 hours prior notice (except in the case
of an emergency or to avoid damage to persons or property, in which case
Landlord shall use reasonable efforts to contact the representative designated
by Tenant as its liaison for addressing emergencies on Tenant’s behalf prior to
accessing the Premises), (c) maintain or repair the Building (including the
Building Systems) or the Carling Campus; (d) change the name, number or
designation by which the Building is known; and (e) take all material into the
Premises that may be required in connection with any of the matters described in
this Section. If in an emergency or to avoid damage to persons or property,
Tenant is not present when Landlord desires to enter the Premises and Landlord
is unable to reach a Tenant representative, Landlord or Landlord’s contractors
may enter the Premises, by force, without liability to Tenant.
     Section 18.2 If there is to be any excavation or construction adjacent to
the Building, Tenant shall permit Landlord or any agent of Landlord to enter the
Premises on reasonable prior written notice to perform such work as Landlord or
that person deems necessary to protect the Building, without any abatement of
the Rent or liability to Tenant.
     Section 18.3 Except as may be provided in this Lease, all walls, windows
and doors bounding the Premises (including exterior walls of the Building, core
corridor walls, and exterior doors and entrances, other than surfaces facing the
interior of the Premises and doors and entrances servicing only the Premises),
balconies, terraces, vaults, Building systems and all other
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



portions of the Building are reserved to Landlord for Landlord’s use, are not
part of the Premises, and Landlord may have access thereto through the Premises.
     Section 18.4 Landlord acknowledges that any information delivered or
received by Landlord from Tenant or otherwise in accordance with the undertaking
of its duties or the exercise of its rights herein in respect of the business
conducted by Tenant at the Premises shall remain confidential and proprietary to
Tenant, and Landlord agrees to hold and keep such information confidential as
and to the full extent provided herein. For greater certainty, “confidential
information” refers to, without limitation, all financial, technical, all
analyses, inventories, correspondence, reports, studies or other material when
prepared by Tenant or its representatives. Landlord shall use reasonable efforts
to exercise Landlord’s rights to access the Premises under this Lease, including
this Section 18, in a manner which respects Tenant’s security requirements and
provides Tenant with at least 48 hours prior written notice of the exercise of
such rights and which minimizes interference with the conduct of Tenant’s
business in the Premises and damage to the Premises, Tenant’s Work and Tenant’s
Property (all of which shall promptly be repaired by Landlord, at its expense).
     Section 18.5 Except in the case of emergency or to avoid damage to persons
or property, Tenant shall be entitled to require that Landlord and any of its
agents and employees be accompanied by representatives of Tenant when accessing
the Premises. Notwithstanding anything in this Article to the contrary, Landlord
shall use commercially reasonable efforts to minimize any interference and
disruption to Tenant’s business caused by the exercise of its rights under this
Article 18.
          Article 19.Default
     Section 19.1 Each of the following is a “Default” by Tenant under this
Lease:
          (a) Tenant fails to pay when due any Rent and the failure continues
for ten (10) days following Landlord’s written notice (which notice shall also
be considered any demand required by any Law). If, however, Landlord gives such
a written notice twice in any consecutive 12-month period, any additional
failure to pay any Rent when due within that 12-month period shall be considered
an immediate Default (without the requirement of any notice by Landlord);
          (b) Tenant fails to comply with Article 17;
          (c) Tenant fails to comply with any other teen of this Lease and the
failure continues for thirty (30) days following Landlord’s notice. If, however,
compliance cannot, with diligence, reasonably be fully accomplished within that
30-day period, Tenant shall have an additional 30-day period to comply, provided
Tenant promptly commences compliance and thereafter pursues compliance to
completion with all due diligence;
          (d) Tenant institutes, or has instituted against it any legal action
seeking any relief from its debts under any Law which is not dismissed within
sixty (60) days; a receiver, trustee, custodian or other similar official is
appointed for it or for all or a substantial portion of its assets; Tenant
becomes insolvent or is unable to pay its debts or fails or admits in writing
its

25



--------------------------------------------------------------------------------



 



inability generally to pay its debts as they become due; or Tenant commits any
other act indicating insolvency;
          (e) Tenant commits an act of default under the Additional Premises
Lease which subsists beyond any applicable cure period provided for therein;
          (f) Tenant fails to comply with requirements of Section 21.1 to ensure
the Security continues to represent three (3) month’s Rent throughout the Term.
     Section 19.2 If a Default occurs, Landlord may at any time during the
continuance of the Default give notice to Tenant that this Lease shall terminate
on the date specified in that notice, which date shall not be less than five
(5) days after Landlord’s notice to Tenant. If Landlord gives that notice, the
Term shall expire on the date set forth in that notice (but Tenant shall remain
liable as provided in this Lease).
     Section 19.3 If Tenant is in arrears in the payment of the Rent, Tenant
waives Tenant’s right, if any, to designate the items against which any payments
made by Tenant are to be credited, and Landlord may apply any payments made by
Tenant to any items Landlord sees fit.
          Article 20. Remedies
     Section 20.1 If this Lease is terminated pursuant to Article 19 or Landlord
re-enters or obtains possession of the Premises by summary proceedings or any
other legal action (which Landlord may do without further notice and without
liability or obligation to Tenant or any occupant of the Premises), all of the
provisions of this Section shall apply (in addition to any other applicable
provisions of this Lease).
          (a) Tenant (and all other occupants) shall vacate and surrender to
Landlord the Premises in accordance with this Lease.
          (b) Landlord, at Landlord’s option, may (i) re-let the Premises, or
any portion of the Premises, from time to time, in the name of Landlord, Tenant
or otherwise, as determined by Landlord, to any person and on any terms, but
Landlord shall have no obligation to re-let the Premises, or any portion of the
Premises, or to collect any rent (and the failure to re-let the Premises, or any
portion of the Premises, or to collect any rent shall not impose any liability
or obligation on Landlord or relieve Tenant of any obligation or liability under
this Lease), and (ii) make any changes to the Premises as Landlord, in
Landlord’s judgment, considers advisable or necessary in connection with a
re-letting, without imposing any liability or obligation on Landlord or
relieving Tenant of any obligation or liability under this Lease.
          (c) Tenant shall pay Landlord all Rent payable to the date on which
this Lease is terminated or Landlord re-enters or obtains possession of the
Premises.
          (d) Tenant shall also pay to Landlord, as damages, any deficiency
between (i) the aggregate Rent for the period which otherwise would have
constituted the unexpired portion of the Term to the Fixed Expiration Date
(including any increases in additional rent for each year thereof in accordance
herewith) and any expenses incurred by Landlord in connection with the
termination, reentry or obtaining of possession, and the re-letting of the
Premises, including all

26



--------------------------------------------------------------------------------



 



repossession costs, brokerage commissions, reasonable attorneys’ fees and
disbursements, alteration costs and other expenses of preparing the Premises for
re-letting and (ii) the Rent, if any, applicable to that period collected under
any re-letting of any portion of the Premises. Tenant shall pay any deficiency
in monthly installments on the days specified in this Lease for payment of
installments of the Fixed Rent, and Landlord shall be entitled to recover from
Tenant each monthly deficiency as the same arises. No suit to collect the
deficiency for any month shall prejudice Landlord’s right to collect the
deficiency for any subsequent month. Tenant shall not be entitled to any rents
payable (whether or not collected) under any re-letting, whether or not those
rents exceed the Rent.
          (e) Landlord may recover from Tenant, and Tenant shall pay Landlord,
on request, in lieu of any further deficiency pursuant to paragraph (d) of this
Section (as liquidated damages) the amount by which (i) the unpaid Rent for the
period which otherwise would have constituted the unexpired portion of the Term
(including any increases in additional rent for each year thereof in accordance
herewith) exceeds (ii) the then fair and reasonable rental value of the
Premises, including the additional rent for the same period, both discounted to
present value at the annual rate of interest (the “Base Rate”) publicly
announced by the Royal Bank of Canada (or any successor thereto) as its “base
rate” on the date of the Default in question, or such other term as may be used
by the Royal Bank of Canada from time to time for that rate (and if no longer
publicly announced, then a similar rate selected by Landlord). If, before
presentation of proof of liquidated damages, Landlord re-lets the Premises or
any portion of the Premises for any period pursuant to a bona fide lease with an
unrelated third party, the net rents payable in connection with the re-letting
shall be considered to be the fair and reasonable rental value for the Premises
or the portion of the Premises re-let during the term of the re-letting. If
Landlord re-lets the Premises, or any portion of the Premises, together with
other space in the Building, the rents collected under the re-letting and the
expenses of the re-letting shall be equitably apportioned for the purposes of
this Article.
          (f) Nothing contained in this Lease shall be considered to limit or
preclude the recovery by Landlord from Tenant of the maximum amount allowed to
be obtained as damages or otherwise by any Law.
     Section 20.2 Tenant hereby waives (a) the service of any notice of
intention to re-enter or obtain possession of the Premises or to institute any
legal action in connection therewith, except as provided in this Lease and
(b) on its own behalf and on behalf of all persons claiming under Tenant,
including all creditors, any rights Tenant and all such persons might otherwise
have under any Law to redeem the Premises, to re-enter or repossess the
Premises, or to restore this Lease, after (i) Tenant is dispossessed pursuant to
any Law or by any Authority, (ii) Landlord reenters or obtains possession of the
Premises pursuant to any legal action, or (iii) the Expiration Date, whether by
operation of law or pursuant to this Lease (including the occurrence of the
Expiration Date by Landlord terminating this Lease pursuant to Section 19.2).
The words “re-enter,” “re-entry” and “re-entered” as used in this Lease shall
not be considered to be restricted to their technical legal meanings. Landlord
shall have the right to enjoin any Default and the right to invoke any remedy
allowed by any Law in addition to any remedies provided in this Lease. All
remedies provided in this Lease are cumulative and Landlord’s right to invoke,
or invocation of, any remedy shall not preclude Landlord from invoking any other
remedy.

27



--------------------------------------------------------------------------------



 



     Section 20.3 For greater certainty, the parties confirm that in the event
this Lease is terminated due to a Default by the Tenant under this Lease, no
Early Termination Fee is payable to Tenant, and the Escrow Agent shall, in such
circumstances, be instructed to release and remit the Early Termination Fee
funds to Landlord.
     Section 20.4 If there is a Default, or if Tenant fails to comply with any
obligation under this Lease which, in Landlord’s reasonable opinion creates an
emergency or danger to the health or safety of any person or risk of damage to
property, Landlord may, but is not obligated to, cure the Default or, without
notice, cure the failure to comply, for the account of Tenant. All amounts
incurred by Landlord in that connection, and any amounts (including reasonable
attorneys’ fees and disbursements) in instituting, prosecuting or defending any
legal action by or against Tenant, or in connection with any dispute under this
Lease, in which Landlord prevails, with interest thereon at the Default Rate,
shall be paid by Tenant to Landlord within fifteen (15) days following Tenant’s
receipt of Landlord’s request. Landlord shall promptly reimburse Tenant for any
reasonable legal fees and disbursements incurred by Tenant in connection with
any legal action or other dispute with Landlord under this Lease, in which
Tenant prevails.
     Section 20.5 The failure of Landlord to seek redress for a Default, or of
Landlord or Tenant to insist upon the strict performance of any term of this
Lease, shall not prevent Landlord from redressing a subsequent Default or
Landlord or Tenant from thereafter insisting on strict performance. The receipt
by Landlord of the Rent with knowledge of a Default or Tenant’s failure to
strictly perform under this Lease shall not be deemed a waiver of the Default or
failure. No term of this Lease shall be considered waived by Landlord or Tenant
unless the waiver is in a writing signed by the waiving party. No payment by
Tenant or receipt by Landlord of a lesser amount than the Rent shall be
considered other than on account of the next installment of the Rent, or as
Landlord may elect to apply same. No endorsement or statement on any check or
letter accompanying any check or payment shall prevent Landlord from cashing the
check or otherwise accepting the payment, without prejudice to Landlord’s right
to recover the balance of the Rent or pursue any other remedy.
     Section 20.6 If Tenant fails to pay any installment of the Fixed Rent on
the first day of the month or any Additional Rent when due, in addition to any
other right or remedy of Landlord, Tenant shall pay to Landlord within fifteen
(15) days following Landlord’s written notice interest at the rate (the “Default
Rate”) which is the lesser of the rate of 5% per annum above the Base Rate or
the maximum legal interest rate permitted under the circumstances, on the amount
unpaid, from the date the payment was first due to and including the date paid.
          Article 21. Security
     Section 21.1 Tenant has deposited with Landlord, as security for Tenant’s
compliance with this Lease, the Security by a standby letter of credit on the
terms, and substantially in the form, attached to this Lease as Exhibit “D”,
issued by a bank listed under Schedule I, Schedule II or Schedule III of the
Bank Act (Canada) (the “Letter of Credit”). If there is a Default, Landlord may
use all or any portion of the Security, only as necessary, to cure the Default
or for the payment of any other amount due and payable from Tenant to Landlord
in accordance with this Lease. Tenant shall, within thirty (30) days following
Landlord’s written notice, deposit with Landlord in cash or by a Letter of
Credit an amount sufficient to restore the full amount of

28



--------------------------------------------------------------------------------



 



the Security (without giving consideration to any interest accrued on the
Security) following a Default. Landlord may assign the Security to a permitted
assignee of this Lease, or to a Mortgagee of the Carling Campus. Landlord shall
not be required to exhaust its remedies against Tenant or the Security before
having recourse to Tenant, the Security or any other security held by Landlord,
or before exercising any right or remedy, and recourse by Landlord to any one of
them, or the exercise of any right or remedy, shall not affect Landlord’s right
to pursue any other right or remedy or Landlord’s right to proceed against the
others. If there is then no uncured Default, the Security and any accrued and
unpaid interest thereon, or any balance, shall be paid or delivered to Tenant
promptly after the Expiration Date and Tenant’s vacating of the Premises in
accordance with this Lease. If Landlord’s interest in the Building is sold or
leased, Landlord shall transfer the Security and any accrued and unpaid interest
thereon, or any balance, to the new landlord and, upon such transfer and
delivery of an agreement in writing in favor of Tenant wherein the assignee
assumes all obligations of Landlord under this Lease whenever arising (including
in respect of the Security), the assignor shall thereupon be released by Tenant
from all liability for the return of the Security or any interest (and Tenant
agrees to look solely to the assignee for the return of the Security or any
interest).
     Section 21.2 Given Tenant has elected to post the Security by way of a
Letter of Credit, the following provisions of this Section shall also apply (in
addition to the other provisions of this Article):
          (a) If the bank issuing the Letter of Credit shall notify Landlord
that the term of the Letter of Credit shall not be renewed, Tenant shall, at
least thirty (30) days prior to the expiration date of the Letter of Credit,
replace the Letter of Credit with a new Letter of Credit, having an initial
expiration date at least one year from the date of the new Letter of Credit. If
Tenant fails to so renew and does not otherwise provide cash by the date that is
fifteen (15) days prior to expiry, Landlord may draw on the Letter of Credit and
hold the cash and all interest earned thereon as Security hereunder.
          (b) If, for any reason other than Landlord’s failure to comply with
the requirements of the Letter of Credit, the bank issuing the Letter of Credit
shall fail or refuse to honor any demand, Tenant shall within fifteen (15) days
following Landlord’s written notice to Tenant of such failure or refusal, at
Landlord’s option, either (i) deposit with Landlord the Security in cash or (ii)
replace the Letter of Credit with a new Letter of Credit (having an initial
expiration date at least one year from the date of the new Letter of Credit).
          (c) If Landlord shall transfer its interest in the Building, Tenant
shall, at the request of the transferor or transferee, replace or amend the
Letter of Credit within fifteen (15) days following such request, so that the
transferee is named as the beneficiary. Any reasonable transfer fee or charge
imposed by the bank issuing the Letter of Credit shall be reimbursed to Landlord
(or, at Landlord’s option, paid) by Tenant within fifteen (15) days following
Landlord’s request.
          (d) If there shall be a Default, in addition to any other right or
remedy of Landlord, Landlord shall have the right, to immediately draw the full
amount of the Letter of Credit and then hold the cash and all interest thereon
as Security hereunder and apply such amounts in accordance with the provisions
of Section 21.1 hereof.

29



--------------------------------------------------------------------------------



 



          Article 22. Broker
     Section 22.1 Except for fees and commissions that will be paid by Tenant to
CB Richard Ellis for which Tenant hereby indemnifies Landlord, no broker is
entitled to any fee or commission in connection with the transactions
contemplated by this Lease based upon arrangements made by or on behalf of
Tenant or any of its affiliates. Except for fees and commissions that will be
paid by Landlord for which Landlord hereby indemnifies Tenant, no broker is
entitled to any fee or commission in connection with the transactions
contemplated by this Lease based upon arrangements made by or on behalf of
Landlord or any of its affiliates.
          Article 23. Notices
     Section 23.1 Except as may be expressly provided in this Lease, all notices
and other communications under this Lease must be in writing and sent by
nationally recognized overnight courier service or registered or certified mail
(return receipt requested), addressed to Landlord or Tenant at its Notice
Address.
     Section 23.2 Any notice or other communication sent as provided in this
Article shall be effective (a) on the date received (or rejected) if sent
overnight courier service, or (b) two Business Days after mailing by registered
or certified mail.
     Section 23.3 Any notice or other communication given by Landlord to Tenant
in accordance with this Article may be signed and given by Landlord’s managing
agent, if any, with the same force and effect as if signed and given by
Landlord.
          Article 24. Representations and Liability
     Section 24.1 Neither Landlord nor any of Landlord’s agents, employees or
representatives has made any warranties, representations, statements or promises
with respect to the Premises, the Building, the Land, the Building systems, any
additional rent, any Law or any other matter, unless expressly set forth in this
Lease. This Lease, Escrow Agreement and the ASA contain the entire agreement
between Landlord and Tenant with respect to the subject matter of this Lease,
and any previous agreements between Landlord and Tenant are merged in this
Lease, which alone expresses their agreement. Tenant is entering into this Lease
after full investigation, and is not relying on any warranties, representations,
statements or promises made by Landlord or any other person not expressly set
forth in this Lease or in the ASA, and is not acquiring any rights of any
nature, by implication or otherwise, except as expressly set forth in this
Lease.
     Section 24.2 No act or omission of Landlord or Tenant, or their respective
employees, agents or contractors, including the delivery or acceptance of keys,
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such surrender shall be valid unless it is in a writing signed by
Landlord. Any employee of Landlord, Landlord’s managing agent, if any, or the
Building to whom any property is entrusted by or on behalf of Tenant shall be
deemed to be acting as Tenant’s agent with respect to that property and neither
Landlord nor Landlord’s managing agent, if any, shall be liable for any damages
to or loss of property of Tenant or others entrusted to employees, agents or
contractors of Landlord, Landlord’s managing agent, if any, or the Building.

30



--------------------------------------------------------------------------------



 



     Section 24.3 Neither Landlord nor Landlord’s managing agent, if any, shall
be liable for any injury, damage or loss to Tenant, Tenant’s Property, Tenant’s
Work, Tenant’s business or to any other person or property resulting from any
cause, except to the extent caused by the negligence act or omission of
Landlord, Landlord’s managing agent, if any, or their respective employees,
agents or contractors, subject to Section 13.4.
     Section 24.4 If, at any time or from time to time, any windows of the
Premises are temporarily closed, blocked or darkened for any reason, or
permanently closed, blocked or darkened if required by any Law or due to any
construction on property adjacent to the Building by any person, including
Landlord or any person in which Landlord has an interest (a) Landlord shall not
be liable for any loss or damage Tenant may sustain thereby, (b) Tenant shall
not be entitled to any compensation or abatement of the Rent, (c) Tenant shall
not be relieved of its obligations under this Lease and (d) it shall not
constitute an eviction or constructive eviction of Tenant from the Premises.
     Section 24.5 Subject to the provisions of Section 27.1, in the event of a
transfer of the Building (a) the Landlord shall be and hereby is relieved of all
obligations and liabilities of Landlord under this Lease accruing after the
effective date of the assumption by the transferee; and (b) the transferee shall
be deemed to have assumed all of Landlord’s obligations and liabilities under
this Lease effective from and after the effective date of the transfer.
     Section 24.6 Landlord, its partners, members, shareholders, officers,
directors and principals, disclosed or undisclosed, have no personal liability
under or in connection with this lease. Tenant shall look only to Landlord’s
interest in the Premises and the Carling Campus for the satisfaction of Tenant’s
remedies or to collect any judgment requiring the payment of money by Landlord
under or in connection with this lease, and no other assets of Landlord or such
persons shall be subject to lien, levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies or the collection of any judgment
under or in connection with this lease. If Tenant acquires a lien on such other
property or assets by judgment or otherwise, Tenant shall promptly release that
lien by signing, acknowledging and delivering to Landlord any instrument,
prepared by Landlord, required for the lien to be released.
     Section 24.7 Intentionally deleted
     Section 24.8 It is understood and agreed that whenever and to the extent
that Landlord or Tenant shall be unable to fulfill or shall be delayed or
restricted in the fulfillment of any obligation hereunder in respect of the
supply or provision of any service or utility or the doing of any work or the
making of any repairs by reason of delays caused by acts of God, war, civil
riot, insurrection, strike or labour dispute not caused by the party claiming
same, unusual delays in transportation of materials, unusual government delays,
or delays due to condemnation, fire or other unavoidable casualty, being unable
to obtain the material, goods or equipment required to enable it to fulfill such
obligation (collectively and individually, “Unavoidable Delay”) then, provided
the party claiming a benefit of a delay due to Unavoidable Delay shall have the
obligations to: (i) notify the other party within a reasonable time period after
such delay commences; and (ii) use its best efforts to minimize the duration of
such delay and the effect of the delay, Landlord or Tenant (as the case may be)
shall be relieved from the fulfillment of such obligation during the period of
such delay and the other party shall not be entitled to

31



--------------------------------------------------------------------------------



 



compensation for any inconvenience, nuisance or discomfort thereby occasioned,
provided that in no event will Tenant be relieved of its obligation to pay Rent.
Notwithstanding the foregoing, the inability to procure funds shall not be
considered to be or to result in an event of Unavoidable Delay.
     Section 24.9 Tenant shall not perform or permit to be performed any act
which may subject Landlord or Landlord’s managing agent, if any, to any
liability. Tenant shall, to the extent not caused by the negligence or willful
misconduct of Landlord or its contractors or agents, indemnify, defend and hold
harmless Landlord and Landlord’s managing agent, if any, from and against
(a) all claims arising from any act or omission of Tenant, its contractors,
agents, employees, invites or visitors, (b) all claims arising from any
accident, injury or damage to any person or property in the Premises during the
Term or when Tenant is in possession of the Premises, and (c) Tenant’s failure
to comply with Tenant’s obligations under this Lease (whether or not a Default),
and all liabilities, damages, losses, fines, costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred in connection with any
such claim or failure.
          Article 25. End of Term
     Section 25.1 On the Expiration Date (a) Tenant (and all other occupants)
shall vacate and surrender the Premises, broom clean, in good order and
condition, and with interior finished including but not limited to carpets and
other floor finishes, window coverings, ceilings and paint in substantially the
same condition as at the Commencement Date, except for ordinary wear and tear
and damage by fire and other casualty for which Tenant is not responsible under
this Lease, and otherwise as may be required by this Lease, including if
required by Landlord, removal of Tenant’s Work and Tenant’s Property. Tenant
shall be under no obligation to return the Premises to base building standard.
For greater certainty, Landlord acknowledges and agrees that Tenant shall not be
obligated or responsible, under any circumstance, for the removal or restoration
of any installations, alterations, partitions or improvements of any kind
whatsoever existing in, on or under the Premises as of the Commencement Date,
other than to repair any damage caused by the removal of Tenant’s Work and
Tenant’s Property. If the last day of the Term is not a Business Day, this Lease
shall expire on the immediately preceding Business Day. Should Tenant fail to
yield up space in accordance with its obligations, Landlord may carry out works
on behalf of Tenant and recover any costs incurred in doing so. Tenant waives,
for itself and for any person claiming under Tenant, any right which Tenant or
any such person may have to a stay of proceedings.
     Section 25.2 If the Premises are not vacated and surrendered in accordance
with this Lease, on the date required by this Lease, Tenant shall be liable to
Landlord for (a) all losses, costs, liabilities and damages which Landlord
incurs by reason thereof, including reasonable attorneys’ fees, and (b) per diem
use and occupancy in respect of the Premises equal to 150% of the then current
Rent payable under this Lease (which Landlord and Tenant presently agree is the
Rent to which Landlord would be entitled, is presently contemplated by them as
being fair and reasonable under such circumstances and is not a penalty) until
Tenant vacates and surrenders the Premises in accordance with this Lease. Tenant
shall indemnify, defend and hold harmless Landlord against all claims made by
any succeeding tenants against Landlord or otherwise resulting from the failure
of Tenant (and all other occupants) timely to vacate and surrender the

32



--------------------------------------------------------------------------------



 



Premises in accordance with this Lease. In no event, however, shall this Section
be construed as permitting Tenant (and all other occupants) to remain in
possession of the Premises after the Expiration Date. Landlord and Tenant agree
that any statutory right to hold over after the expiration of the term is
expressly waived in accordance with applicable Laws.
     Section 25.3 Any obligation of Landlord or Tenant under this Lease which by
its nature or under the circumstances can only be, or by the terms of this Lease
may be, performed after the Expiration Date and any liability for a payment with
respect to any period ending on or before the Expiration Date, unless otherwise
set forth in this Lease, shall survive the Expiration Date.
          Article 26. Tenant’s Self-Help Remedy
     Section 26.1 While the Landlord is Nortel Networks Technology Corporation,
or any entity affiliated with Nortel Networks Technology Corporation or Nortel
Networks Limited, and except in the case of an Unavoidable Delay, if Landlord
shall default in the performance or observance of any obligation or condition in
this Lease on its part to be performed or observed which results in a Material
Interruption (as hereinafter defined) and shall not cure such default within two
(2) Business Days after notice from Tenant specifying the default (or shall not
within such period have commenced to cure the default and be pursuing the cure
of the default with due diligence), Tenant may, at its option, without waiving
any claim for damages for the default permitted under this Lease, at any time
thereafter, and on written notice to Landlord, take such steps as are necessary
to cure such default. Tenant shall submit detailed invoices to Landlord for the
costs incurred by Tenant to cure such default of Landlord, and if Landlord fails
to pay the costs so invoiced, or to provide notice to Tenant denying that it has
committed a default or responsibility for the costs so invoiced (which notice
must include reasonable detail of the grounds on which Landlord is supporting
such assertion) and request an arbitration of the issue pursuant to Section 26.2
within fifteen (15) days after its receipt of the aforesaid invoice, Tenant
shall have the right to deduct such costs, and interest thereon, from the
amounts then owed for any Rent due or to become due by Tenant to Landlord under
this Lease until the invoice amounts are satisfied in full (“Set-off Right”).
Tenant’s right to cure a default of Landlord under this Section 26.1 shall not
preclude it from pursuing any other rights available to it under this Lease or
at law in the event that the Set-off Right is insufficient to compensate Tenant
for its costs and expenses resulting from Landlord’s default under this
Section 26.1 (it being agreed that in no event shall Landlord be responsible for
indirect, consequential damages or losses of intangible property). For purposes
of this Section 26.1, “Material Interruption” means any circumstance, other than
an Unavoidable Delay, a casualty under Article 14 or an Expropriation or
Condemnation under Article 15, caused by a default by Landlord which would
prevent or impede Tenant’s access to or ability to conduct business from the
Premises in a material manner (such as, loss or interruption of utilities or
failure of any critical Building System).
Landlord grants to Tenant a non-exclusive right on, over, within and across the
Common Areas for purposes of exercising the self-help remedy hereinbefore
provided.
     Section 26.2 If Landlord denies that it has committed a default or disputes
responsibility for the costs claimed by Tenant pursuant to Section 26.1, then
Landlord shall, within fifteen (15) days after receipt of an invoice from Tenant
in respect of the claim under Section 26.1, request that the matter be resolved
as follows:

33



--------------------------------------------------------------------------------



 



  (a)   Negotiations — Each of the Parties hereto will attempt in good faith to
resolve any dispute between them arising out of or relating to or in connection
with the an alleged Material Interruption caused by a default of Landlord (each,
a “Dispute”) promptly by negotiations between representatives of the relevant
parties who have authority to settle the Dispute, as follows:

  (i)   The “disputing” party or parties, as the case may be, (the “Disputing
Party” or a “party”) will give the other party or parties, as the case may be,
(the “Receiving Party” or a “party”) written notice of the Dispute in question.
Within 2 Business Days after receipt of such notice, the Receiving Party shall
submit to the Disputing Party a written response. Each such notice and response
shall not exceed three pages and shall include:

  1)   a statement of each party’s understanding of the issue(s) in the Dispute,
and     2)   the name and title of the individual who will represent that party
at the negotiation.

  (ii)   The representatives and/or their counsel shall meet at a mutually
acceptable time and place within 2 Business Days of the date of the Disputing
Party’s receipt of the Receiving Party’s response and thereafter as often as
they reasonably deem necessary to exchange relevant information and to attempt
to resolve the Dispute.

  (b)   Arbitration — If a Dispute has not been resolved within 6 Business Days
of the receipt by the Receiving Party of the Disputing Party’s notice referred
to in Section 26.2(a)(i) hereof, or if the Receiving Party will not meet within
the 2 Business Day period as contemplated in Section 26.2(a)(ii) hereof (the
earlier of which is the “Submission Date”), the Dispute shall be finally settled
by arbitration in accordance with the provisions of the Arbitration Act, 1991
(Ontario) and any amendments thereto. The following rules shall apply to the
arbitration:

  (i)   The arbitration tribunal shall consist of one arbitrator (“Arbitrator”)
appointed by mutual agreement of the Disputing Party and the Receiving Party or,
in the event of their failure to agree on and appoint an arbitrator within
10 days, either party may request ADR Chambers Inc. (including its successor),
or, if such entity does not exist, counsel to the Disputing Party and counsel to
the Receiving Party, to provide a list of 5 qualified arbitrators. Within 2
Business Days of their receipt of the list, the Disputing Party and the
Receiving Party shall independently rank the proposed candidates, shall
simultaneously exchange rankings, and shall select as the Arbitrator the
individual receiving the highest

34



--------------------------------------------------------------------------------



 



      combined ranking who is available to serve. If either party does not rank
the proposed candidates and provide a copy of the ranking to the other party,
the party who does rank the proposed candidates and does provide a copy of the
ranking to the other party will be entitled to select the Arbitrator.     (ii)  
The Arbitrator shall be instructed that time is of the essence in proceeding
with his or her determination of any Dispute.     (iii)   The Disputing Party
and the Receiving Party will agree, in consultation with the Arbitrator, on the
rules for the arbitration within 5 days of the selection of the Arbitrator.
Absent agreement within such time period to the contrary, the following rules,
designed to save time and expense for the parties, will apply:

  1)   The arbitration hearing shall be held within 10 days of the date of
selection of the Arbitrator;     2)   Pleadings shall be no more than 5 pages in
length;     3)   Each party will provide to the other access to any documents
that may be relevant to the Arbitration. Each party will also provide to the
other a list and copies of up to (but not exceeding) 15 documents that such
party intends to rely on at the arbitration;     4)   Each party will be
entitled to oral discovery of up to 2 representatives of the other party if it
deems it appropriate. Each party may only discover each such representative of
the other party for a maximum of three hours. Any questions refused will be put
to the Arbitrator for the Arbitrator’s determination as to whether the questions
are appropriate and relevant;     5)   At the hearing, opening argument will be
limited to one half hour per party;     6)   Each party may produce up to two
witnesses for direct examination. The total time permitted for direct
examination (whether one or two witnesses are produced) will be two hours. Total
time for cross-examination will also be two hours for each party;     7)  
Hearsay evidence will be admissible and its weight will be determined by the
Arbitrator;     8)   Each party may introduce any of its 15 documents through
either of its witnesses. The other party may, if appropriate,

35



--------------------------------------------------------------------------------



 



      challenge the authenticity of any document produced through such
witnesses;     9)   Closing argument will be limited to one hour for each party;
and     10)   The Arbitrator will attempt to produce a decision within 7 days of
the conclusion of the arbitration, and written reasons within 10 days of the
Arbitration.

  (iv)   The arbitration shall be conducted in English and shall take place in
Ottawa, Ontario.     (v)   The arbitration award shall be given in writing and
shall be final, and binding on the Disputing Party and the Receiving Party, not
subject to any appeal, and shall deal with the question of costs of the
arbitration and all matters related thereto. In his or her award of costs, the
Arbitrator may consider each party’s effort to resolve the Dispute through
negotiation, and any settlement offer made. If either party has refused to
participate in the negotiation contemplated in Section 26.2(a) hereof, there
shall be a presumption that solicitor and client costs on a full indemnity basis
shall be awarded against that party refusing to participate, regardless of the
outcome of the arbitration.     (vi)   Judgment upon the award rendered may be
entered into any court having jurisdiction, or application may be made to such
court for judicial recognition of the award or an order for enforcement thereof,
as the case may be.

  (c)   Exclusive Procedure for Settling Disputes — The procedures specified in
this Section 26.2 are the only procedures for the resolution of any Dispute, no
party shall have recourse to the courts in respect thereof other than in the
limited circumstances provided for in this Section 26.2. If any party attempts
to have issues resolved in court that should properly be resolved pursuant to
this Section 26.2, the parties agree that this Section 26.2 can be used to stay
any such proceedings. However, before or during the time that the Disputing
Party and the Receiving Party follow the procedures specified in this Section
26.2 above, either party may make application to the appropriate court for a
preliminary injunction or other preliminary judicial relief if such party
reasonably believes that such a step is necessary to avoid irreparable damage or
harm, Even if either party takes such action, both parties will continue to
participate in good faith in the procedures specified in this Section 26.2
above.

     Section 26.3 Subject to the provisions of Section 26.4, if the Premises are
sold to any person not affiliated with Landlord or Norte] Networks Limited (“New
Landlord”) and the

36



--------------------------------------------------------------------------------



 



Early Termination Right under Section 27.1 has not been exercised (or if the
Early Termination Right has been exercised and pending the expiry of the Early
Termination Notice Period under Section 27.1), all of the provisions of
Sections 26.1 and 26.2 shall be applicable, mutatis mutandis, to a default by
the landlord which results in a Material Interruption and a resolution of a
dispute in connection therewith by negotiation or arbitration, save and except
that upon delivery of notice to Tenant confirming the payment of [*] into the
Landlord Security Account, as hereinafter provided, Tenant’s Set-off Right
against Rent in accordance with Section 26.1 shall be extinguished and of no
further force or effect, and the following provisions shall apply in lieu
thereof:
          (a) At the time of the sale of the Campus, a sum of money equivalent
to [*] shall be deposited into an interest bearing escrow account of the Escrow
Agent by Landlord or the New Landlord to represent the full extent of security
for the performance of the New Landlord’s obligations under this Lease
(“Landlord Security Account”);
          (b) Except in the case of an Unavoidable Delay, if the New Landlord
shall default in the performance or observance of any obligation or condition in
this Lease on its part to be performed or observed which results in a Material
Interruption and shall not cure such default within two (2) Business Days after
Notice from Tenant specifying the default (or shall not within such period
commence to cure the default and thereafter be pursuing the cure of the default
with due diligence), Tenant may, at its option, without waiving any claim for
damages for the default permitted under this Lease, at any time thereafter, and
on written notice to the New Landlord, take such steps as are necessary to cure
such default. Tenant shall submit detailed invoices to the New Landlord for the
costs incurred by Tenant to cure such default of the New Landlord, and if the
New Landlord fails to pay the costs so invoiced, or to provide notice to Tenant
denying that it has committed a default or responsibility for the costs so
invoiced (which notice must include reasonable detail of the grounds on which
Landlord is supporting such assertion) and request an arbitration of the issue
in accordance with the provisions of Section 26.2 within fifteen (15) days after
its receipt of the aforesaid invoices, Tenant shall have the right to
unilaterally instruct and direct the Escrow Agent to pay Tenant the costs so
invoiced from the Landlord Security Account.
     Section 26.4 Notwithstanding the provisions of Section 26.3, in the event
that the New Landlord has, or is affiliated with entities which have, a credit
rating and financial net worth comparable to or better than that of Ciena
Corporation, and a commercial real estate portfolio which includes properties
comparable in value and use to that of the Premises; there will be no
requirement to provide for the Landlord Security Account to secure the
performance of the New Landlord’s covenants under this Lease.
          Article 27. Early Termination by Landlord
     Section 27.1 Effective at any time after the end of the thirtieth (30th)
month of the Term (the “Standstill Period”), Landlord will have the right to
early terminate the Term of this Lease at any time on at least thirty
(30) months prior written notice (the “Early Termination Notice” and the “Early
Termination Notice Period”) to Tenant in the event that the Carling Campus is
sold to a bona fide arm’s length purchaser who requires vacant possession of the
Premises occupied by Tenant prior to the end of the Term (the “Early Termination
Right”).
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

37



--------------------------------------------------------------------------------



 



For greater clarity, the Landlord’s entitlement to provide the Early Termination
Notice shall be at any time during the Term, provided that it is effective only
as and from the end of the Standstill Period, and the Early Termination Notice
Period shall commence on the date Tenant has received both the Early Termination
Notice and the Early Termination Fee. The Early Termination Right is personal
to, and may only be exercised by, Nortel Networks Technology Corporation or any
of its Affiliates during the period of its or their ownership of the Premises.
     Section 27.2 If Landlord exercises the Early Termination Right, it will
direct the Escrow Agent to pay to Tenant from the Carling Property Escrow Amount
the Early Termination Fee within three (3) Business Days of the delivery of the
Early Termination Notice.
     Section 27.3 The termination fee payable pursuant to Section 27.2 shall be
USD $33,500,000 (plus applicable taxes and all interest earned thereon, the
“Early Termination Fee”). For the period commencing on the seventy-third (73rd)
month of the Term, the Early Termination Fee shall begin to be reduced on a
monthly schedule at a rate of USD$697,916.67, such monthly reductions to be
effective on the expiry of each month such that on the expiry of the Term, the
Early Termination Fee would be $0.
For greater clarity, the table set out in Exhibit “E” hereto sets forth the
Early Termination Fee which would be payable in the event the Lease was
terminated at the end of each of the listed months in accordance with this
Article 27.
     Section 27.4 Notwithstanding anything to the contrary herein, the
provisions in respect of the Early Termination Fee and the payment by Landlord
thereof to Tenant in this Article 27 shall apply, mutatis mutandis, in respect
of any termination of the Lease resulting from an Incurable Termination Event.
For purposes of this Article 27, “Incurable Termination Event” means any
termination of this Lease prior to the expiry of the Term as a result of the
occurrence of any circumstance under any Lien resulting in the subject lien
claimant terminating the Lease or foreclosing Tenant’s leasehold interest under
this Lease (including as a result of the failure to pay Taxes when due)
resulting in Tenant being force to vacate the Premises as applicable, but
provided that the such circumstance has not resulted due to the Default of
Tenant under the terms of this Lease.
     Section 27.5 In the event that Landlord provides written notice to Tenant
irrevocably waiving the Early Termination Right and agreeing that Article 27
shall be of no further force or effect, and provided that at the time of the
giving of such notice to Tenant no proceedings are being prosecuted by a lien
claimant in respect of a Lien securing a material obligation which could result
in this Lease being terminated, the Escrow Agent shall be instructed to release
the Early Termination Fee to Landlord.
          Article 28. Miscellaneous
     Section 28.1
          (a) This Lease shall be governed by the laws of the Province of
Ontario.
          (b) Tenant shall not record this Lease or any memorandum of this
Lease, except Landlord and Tenant will enter into a mutually agreeable notice of
lease.

38



--------------------------------------------------------------------------------



 



          (c) Subject to the provisions of this Lease, this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors and assigns.
          (d) This Lease may not be changed or terminated, in whole or in part,
except by agreement in writing signed by Landlord and Tenant.
          (e) Notwithstanding any provision of this Lease, or any Law, to the
contrary, or the execution of this Lease by Tenant, this Lease shall not bind or
benefit Landlord or Tenant, unless and until this Lease is signed and delivered
by Landlord and Tenant.
          (f) Tenant shall hold in confidence and shall not disclose to third
parties other than its officers, directors, partners, members, employees,
representatives, brokers, lenders, attorneys, accountants and advisors, and
shall cause its officers, directors, partners, members, employees,
representatives, brokers, lenders, attorneys, accountants and advisers to hold
in confidence and not disclose to third parties, the terms of this Lease, except
to the extent any such terms (i) must be disclosed pursuant to any Law, (ii) are
publicly known or become publicly known other than through the acts of Tenant,
or any of its officers, directors, partners, members, employees,
representatives, brokers, lenders, attorneys, accountants or advisers, or
(iii) are disclosed by Tenant in connection with any financing or any proposed
financing, any proposed sale of Tenant or its business, any proposed subletting
of the Premises, or any proposed assignment of this Lease. Notwithstanding the
provisions of this paragraph or any other provision of this Lease, each party to
this Lease (and each of its employees, representatives or agents) may disclose
to any person, without limitation of any kind, the tax treatment and tax
structure of any transactions contemplated by this Lease and all materials of
any kind (including opinions or other tax analyses) that are or have been
provided to any party to this Lease (or to its employees, representatives or
agents) relating to such tax treatment or tax structure, provided, however, that
this authorization of disclosure shall not apply to restrictions reasonably
necessary to comply with securities laws. This authorization of disclosure is
retroactively effective immediately upon commencement of the first discussions
regarding the transactions contemplated by this Lease, and the parties to this
Lease aver and affirm that this tax disclosure authorization has been given on a
date which is no later than thirty (30) days from the first day that any party
to this Lease (or its employees, representatives or agents) first made or
provided a statement as to the potential tax consequences that may result from
the transactions contemplated hereby.
          (g) The Exhibits to this Lease, if any, are a part of this Lease, but
in the event of an inconsistency between this Lease and the Exhibits, this Lease
shall control.
          (h) Each obligation of Tenant under this Lease is a separate and
independent covenant of Tenant, not dependent on any other provision of this
Lease.
          (i) The captions in this Lease are for reference only and do not
define the scope of this Lease or the intent of any term. All Article and
Section references in this Lease shall, unless the context otherwise
specifically requires, be deemed references to the Articles and Sections of this
Lease.

39



--------------------------------------------------------------------------------



 



          (j) If any provision of this Lease, or the application thereof to any
person or circumstance, is invalid or unenforceable, then in each such event the
remainder of this Lease or the application of such provision to any other person
or any other circumstance (other than those as to which it is invalid or
unenforceable) shall not be affected, and each provision hereof shall remain
valid and enforceable to the fullest extent permitted by Law.
          (k) Tenant and Landlord have been represented by legal counsel and is
sophisticated in real estate leasing and commercial transactions and have had
ample opportunity to negotiate the terms of this Lease as one component of an
overall business transaction.
          (l) If there is then no Default subsisting, Tenant may peaceably and
quietly enjoy the Premises without hindrance by Landlord or any person lawfully
claiming under Landlord, subject however, to the terms of this Lease.
          (m) If (i) Tenant is comprised of two or more persons, or
(ii) Tenant’s interest in this Lease is assigned to any person as permitted by
this Lease, “Tenant,” as used in this Lease, shall mean each of those persons,
and the liability of those persons under this Lease shall be joint and several.
Wherever appropriate in this Lease, personal pronouns shall be considered to
include the other gender and the singular to include the plural.
          (n) If required in order to comply with the rule against perpetuities,
if the Commencement Date shall not occur within 21 years following the date of
this Lease, this Lease shall be deemed cancelled.
          (o) This Lease is subject to compliance with the provisions of the
Planning Act of Ontario, if applicable.
          (p) Tenant shall have the right to vacate the Premises or leave them
unoccupied or unused, provided Tenant continues to fulfill its monetary and
other obligations hereunder.
          (q) This Lease shall be binding upon, extend to and enure to the
benefit of Landlord and Tenant and to each of their respective, successors and
permitted assignees.
     Section 28.2 This Lease may be executed in any number of counterparts, each
of which will be deemed to be an original, but all of which together will
constitute one instrument. This Lease shall be considered properly executed by
any party if executed, scanned and transmitted by fax or e-mail to the other
parties’ representative or solicitor.
[Signature Page Follows]

40



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties have executed this Lease on the date
of this Lease.

            Landlord

NORTEL NETWORKS TECHNOLOGY
CORPORATION
      By:   /s/ Anna Ventresca         Name:   Anna Ventresca        Title:  
Secretary        Tenant

CIENA CANADA, INC.
      By:           Name:           Title:      

41



--------------------------------------------------------------------------------



 



         

          In Witness Whereof, the parties have executed this Lease on the date
of this Lease.

            Landlord

NORTEL NETWORKS TECHNOLOGY
CORPORATION
      By:           Name:           Title:           Tenant

CIENA CANADA, INC.
      By:   /s/ Gary B. Smith         Name:   Gary B. Smith        Title:  
President and Chief Executive Officer     

42